EXHIBIT 10.3

 
EXECUTION COPY
 


 
 
LEASE AGREEMENT
 
by and between
 


 
CIT CRE LLC,
 
a Delaware limited liability company,
 
as Landlord
 
 
and
 
 
LEONARD’S METAL, INC.,
 
a Missouri corporation,
 
as Tenant
 


 


 


 


 
Dated as of: December 28, 2006
 


 


 

 
 


--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Section
 
Page
 
Parties
 
1
 
1.
 
CERTAIN DEFINITIONS
 
1
 
2.
 
DEMISE OF LEASED PREMISES
 
9
 
3. TITLE, CONDITION AND POSSESSION
 
9
 
4.
 
USE OF LEASED PREMISES; QUIET ENJOYMENT
 
10
 
5.
 
TERM
 
11
 
6.
 
MINIMUM RENT; INTERIM RENT
 
11
 
7.ADDITIONAL RENT
 
12
 
8.
 
NET LEASE; NON-TERMINABILITY.
 
13
 
9.
 
PAYMENT OF IMPOSITIONS.
 
14
 
10.
 
COMPLIANCE WITH LAWS AND AGREEMENTS; ENVIRONMENTAL MATTERS
 
14
 
11.
 
LIENS; RECORDING
 
18
 
12.
 
MAINTENANCE AND REPAIR
 
19
 
13.
 
ALTERATIONS, IMPROVEMENTS AND EXPANSIONS
 
20
 
14.
 
PERMITTED CONTESTS
 
21
 
15.
 
INDEMNIFICATION
 
22
 
16.
 
INSURANCE
 
23
 
17.
 
CASUALTY AND CONDEMNATION: CLAIMS
 
26
 
18.
 
CASUALTY AND CONDEMNATION: RESTORATION
 
28
 
19.
 
RESTORATION PROCEDURES
 
28
 
21.
 
ASSIGNMENT AND SUBLETTING; PROHIBITION AGAINST LEASEHOLD FINANCING
 
29
 
21.
 
SALES BY LANDLORD; RIGHT OF FIRST REFUSAL
 
30
 
22.
 
EVENTS OF DEFAULT
 
31
 
23.
 
REMEDIES AND DAMAGES UPON DEFAULT
 
33
 
24.
 
NOTICES
 
37
 
25.
 
ESTOPPEL CERTIFICATE
 
37
 
26.
 
SURRENDER
 
37
 
27.
 
NO MERGER OF TITLE
 
38
 
28.
 
BOOKS AND RECORDS
 
38
 
30.
 
NON-RECOURSE AS TO LANDLORD
 
39
 
31.
 
FINANCING
 
39
 
32.
 
SUBORDINATION
 
40
 
34.
 
TAX TREATMENT; REPORTING
 
40
 
35.
 
MISCELLANEOUST
 
40
 

 
EXHIBITS:
 
Exhibit A - Initial Premises
 
Exhibit B - Additional Premises
 
Exhibit C - Building Equipment
 
Exhibit D - Minimum Rent Allocation Schedule
 
Exhibit E - Certification Related to the USA Patriot Act
 
Exhibit F - Determination of Fair Market Rental Value of the Leased Premises
 
Exhibit G - Environmental Reports
 
Exhibit H - Form of Certification
 


 


 

--


--------------------------------------------------------------------------------



 


LEASE AGREEMENT
 
LEASE AGREEMENT, made as of this 28th day of December, 2006, between CIT CRE
LLC, a Delaware limited liability company, or nominee, with an address c/o CIT
Lending Services Corporation, 1 CIT Drive, Livingston, NJ 07039 (“Landlord”),
and LEONARD’S METAL, INC., a Missouri corporation, with an address c/o LMI
Aerospace, Inc., P.O. Box 900, St. Charles, Missouri 63302-0900 (“Tenant”).
 
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:
 
1. Certain Definitions. As used herein, the following terms shall have the
following meaning:
 
“Acquisition Date” means the date on which Landlord has acquired all properties
and assets and interests in property comprising the Initial Premises and the
Additional Premises.
 
“Additional Premises” has the meaning assigned to such term in Section 2.
 
“Additional Rent” has the meaning assigned to such term in Section 7.
 
“Adjustment Date” has the meaning assigned to such term in Section 6.
 
“Affiliate” of any Person means any Person (presently existing or hereafter
created or acquired) controlling, controlled by or under common control with the
specified Person, and “control” of a Person (including, with correlative
meaning, the terms “controlled by” and “under common control with”) means the
power to direct or cause the direction of the management, policies or affairs of
the controlled Person, whether through ownership of securities or partnership or
other ownership interests, directly or indirectly, by contract or otherwise.
 
“Alterations” means all changes, additions, improvements or repairs to, all
alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements or Building Equipment,
both interior and exterior, structural and non-structural, and ordinary and
extraordinary.
 
“Appurtenances” means all tenements, hereditaments, easements, rights-of-way,
rights, privileges in and to the Land, including (a) easements over other lands
granted by any Easement Agreement and (b) any streets, ways, alleys, vaults,
gores or strips of land adjoining the Land.
 
“Assignment” means any assignment of rents and leases from Landlord to a Lender
which (a) encumbers any of the Leased Premises and (b) secures Landlord’s
obligation to repay a Loan, as the same may be amended, supplemented or modified
from time to time.
 
“Building Equipment” has the meaning assigned to such term in Section 2.
 
“Capital Growth Rate” means, at any given time, the yield to maturity of the “on
the run” ten (10) year United States Treasury security plus four hundred (400)
basis points.
 
“Casualty” means any injury to or death of any person or any loss of or damage
to any property (including the Leased Premises) included within or related to
the Leased Premises.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commencement Date” means the date hereof.
 
“Condemnation” means a Taking or a Requisition.
 
“Condemnation Notice” means notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.
 
“Corporate Control Criteria” means, if deemed satisfied by any Transferee, that
such Transferee has a Credit Rating of both “BB-” or higher from S&P and “B2” or
higher from Moody’s, in each case for the twenty-four (24) consecutive calendar
month period prior to a Permitted Transfer and as of the date of the Permitted
Transfer.
 
“Corporate Control Event” means any of the following: (i) a merger or
consolidation of Tenant or Guarantor with or into another Person; (ii) the sale
of all or substantially all of the assets of Tenant or Guarantor to any Person;
(iii) the acquisition by any one Person (including Affiliates of such Person) of
fifty percent (50%) or more of the common stock, voting securities or economic
benefits and burdens (including distributions) of Tenant or Guarantor within any
twelve (12) month period; or (iv) a change in 50% or more of the Board of
Directors of Tenant or Guarantor in any twelve (12) month period.
 
“Costs” of a Person or associated with a specified transaction means all costs
and expenses incurred by such Person or associated with such transaction,
including reasonable attorneys’ fees and expenses, expert fees and expenses,
court costs, brokerage fees, escrow fees, title insurance premiums, mortgage
commitment fees, mortgage points and recording fees and transfer taxes, as the
circumstances require. For all purposes of this Lease, “attorneys’ fees and
expenses” and similar statements include those incurred out of court, at trial,
on appeal or in any bankruptcy proceeding.
 
“Default Rate” has the meaning assigned to such term in Section 7(a)(iii).
 
“Easement Agreement” or “Easement Agreements” means any conditions, covenants,
restrictions, easements, declarations, licenses and other agreements listed as
Permitted Encumbrances or as may hereafter affect or benefit the Leased
Premises.
 
“Environmental Law” or “Environmental Laws” means (i) whenever enacted or
promulgated, any applicable federal, state, foreign or local law, statute,
ordinance, rule, regulation, license, permit, authorization, approval, consent,
court order, judgment, decree, injunction, code, requirement or agreement with
any governmental entity, (x) relating to pollution (or the cleanup thereof), or
the protection of any Environmental Media, air, water vapor, surface water,
groundwater, drinking water supply, land (including land surface or subsurface),
plant, aquatic and animal life from injury caused by a Hazardous Substance or
(y) concerning exposure to, or the use, containment, storage, recycling,
reclamation, reuse, treatment, generation, discharge, transportation,
processing, handling, labeling, production, disposal or remediation of Hazardous
Substances, Hazardous Conditions, Hazardous Activities or Environmental
Violations, in each case as amended and as now or hereafter in effect, and (ii)
any common law or equitable doctrine (including injunctive relief and tort
doctrines such as negligence, nuisance, trespass and strict liability) that may
impose liability or obligations or injuries or damages due to or threatened as a
result of the presence of, exposure to, or ingestion of, any Hazardous
Substance. The term Environmental Law includes the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980 (“CERCLA”), the
Superfund Amendments and Reauthorization Act, the federal Water Pollution
Control Act, the federal Clean Air Act, the federal Clean Water Act, the federal
Resources Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments to RCRA), the federal Solid Waste Disposal Act, the
federal Toxic Substance Control Act, the federal Insecticide, Fungicide and
Rodenticide Act, the federal Occupational Safety and Health Act of 1970, the
federal National Environmental Policy Act and the federal Hazardous Materials
Transportation Act, each as amended and as now or hereafter in effect and any
similar state or local Law.
 
“Environmental Media” means soil, fill material, or other geologic materials at
all depths, groundwater at all depths, surface water including storm water and
sewerage, indoor and outdoor air, and all living organisms, including all
animals and plants, whether located on or off the Leased Premises.
 
“Environmental Violation” means any one or more of the following, whether
occurring prior to, on or after the date hereof: (a) any direct or indirect
discharge, disposal, spillage, emission, escape, pumping, pouring, injection,
leaching, Release, seepage, filtration or transporting of any Hazardous
Substance at, upon, under, onto or within the Leased Premises or any
Environmental Media, or from the Leased Premises to any Environmental Media, in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to Landlord, Tenant or Lender, any Federal, state or local government or any
other Person for the costs of any removal or Remedial Actions or natural
resources damage or for bodily injury or property damage, (b) any deposit,
storage, dumping, placement or use of any Hazardous Substance at, upon, under or
within the Leased Premises in violation of any Environmental Law or in excess of
any reportable quantity established under any Environmental Law or which could
result in any liability to any Federal, state or local government or to any
other Person for the costs of any removal or Remedial Actions or natural
resources damage or for bodily injury or property damage, (c) the abandonment or
discarding at the Leased Premises of any barrels, containers or other
receptacles containing any Hazardous Substances in violation of any
Environmental Laws, (d) any activity, occurrence or condition in connection with
the Leased Premises which could result in any liability, cost or expense to
Landlord or Lender or any other owner or occupier of the Leased Premises, or
which could result in a creation of a lien on the Leased Premises under any
Environmental Law, or (e) any violation of or noncompliance with any
Environmental Law in connection with the Leased Premises.
 
“Event of Default” has the meaning assigned to such term in Section 22.
 
“Existing Environmental Condition” has the meaning assigned to such term in
Section 10(g).
 
“Expansion” has the meaning assigned to such term in Section 13.
 
“Expiration Date” means the Initial Expiration Date or, if this Lease has been
extended for a Renewal Term in accordance with Section 5, the last day of such
Renewal Term.
 
“Fair Market Rental Value of the Leased Premises” means the rent that would be
paid by a willing tenant and accepted by a willing landlord in an arm length’s
lease of the Leased Premises in which neither party is under any compulsion to
lease, but without consideration of any concessions, allowances or other
inducements then normally being offered to prospective tenants. Fair Market
Rental Value of the Leased Premises shall be determined by the appraisal process
set forth in Exhibit F.
 
“Full Rent Commencement Date” means the first day of the month following the
month in which the Acquisition Date occurs.
 
“GAAP” means generally accepted accounting principles.
 
“Government Lists” has the meaning assigned to such term in Exhibit E.
 
“Guarantor” means LMI Aerospace, Inc., a Missouri corporation.
 
“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly (i) procures, generates or creates any Hazardous
Substance; (ii) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems), (iii) involves the containment or storage of any Hazardous
Substance; or (iv) would cause the Leased Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.
 
“Hazardous Condition” means any condition resulting from an act or omission
occurring after the date hereof which would support any claim or liability under
any Environmental Law.
 
“Hazardous Substance” or “Hazardous Substances” means (i) any substance,
material, product, petroleum, petroleum product, derivative, compound or
mixture, mineral (including asbestos), chemical, gas, medical waste, or other
pollutant, in each case whether naturally occurring, man-made or the by-product
of any process, that is toxic, harmful or hazardous or acutely hazardous to the
environment or public health or safety, (ii) those materials included within the
definitions of “hazardous substances,” “extremely hazardous substances,”
“hazardous materials,” “toxic substances” “toxic pollutants,” “hazardous air
pollutants” “toxic air contaminants,” “solid waste,” “hazardous waste,”
“pollutants,” contaminants” or similar categories under any Environmental Laws,
or (iii) any substance supporting a claim under any Environmental Law, whether
or not defined as hazardous as such under any Environmental Law. Hazardous
Substances include any toxic or hazardous waste, pollutant, contaminant,
industrial waste, petroleum or petroleum-derived substances or waste, radon,
radioactive materials, asbestos, asbestos containing materials, urea
formaldehyde foam insulation, lead and polychlorinated biphenyls.
 
“Impositions” has the meaning assigned to such term in Section 9.
 
“Improvements” has the meaning assigned to such term in Section 2.
 
“Indemnitee” has the meaning assigned to such term in Section 15.
 
“Initial Appraiser” has the meaning assigned to such term in Exhibit F.
 
“Initial Expiration Date” has the meaning assigned to such term in Section 5.
 
“Initial Premises” has the meaning assigned to such term in Section 2.
 
“Initial Valuation” has the meaning assigned to such term in Exhibit F.
 
“Insurance Requirements” means the requirements of all insurance policies
required to be maintained in accordance with this Lease.
 
“Interim Rent” has the meaning assigned to such term in Section 6.
 
“Land” has the meaning assigned to such term in Section 2.
 
“Law” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.
 
“Lease” means this Lease Agreement.
 
“Lease Guaranty” has the meaning the Guaranty and Suretyship Agreement dated
December 28, 2006 made by Guarantor to Landlord.
 
“Lease Year” means (a) the period commencing on the Full Rent Commencement Date
and ending at midnight on the last day of the twelfth (12th) consecutive
calendar month thereafter, and (b) each succeeding twelve (12) month period
occurring during the Term.
 
“Leased Premises” has the meaning assigned to such term in Section 2.
 
“Legal Requirements” means the requirements of all present and future Laws
(including Environmental Laws and Laws relating to accessibility to, usability
by, and discrimination against, disabled individuals) and all covenants,
restrictions and conditions now or hereafter of record which may be applicable
to Tenant or to any of the Leased Premises, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Leased Premises, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of any of the Leased Premises.
 
“Lender” means any person or entity (and their respective successors and
assigns) which may, after or contemporaneously with the date hereof, make a Loan
to Landlord or is the holder of any Note.
 
“Loan” means any loan made by one or more Lenders to Landlord, which loan is
secured by a Mortgage and an Assignment and is evidenced by a Note.
 
“Minimum Rent” has the meaning assigned to such term in Section 6.
 
“Minimum Rent Payment Date” has the meaning assigned to such term in Section 6.
 
“Monetary Obligations” means Rent and all other sums payable by Tenant under
this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.
 
“Mortgage” means any mortgage or deed of trust from Landlord to a Lender which
(a) encumbers any of the Leased Premises and (b) secures Landlord’s obligation
to repay a Loan, as the same may be amended, supplemented or modified.
 
“Net Award” means (a) the entire award payable to Landlord or Lender by reason
of a Condemnation whether pursuant to a judgment or by agreement or otherwise,
or (b) the entire proceeds of any insurance required under clauses (i), (ii) (to
the extent payable to Landlord or Lender), (iv), (v) or (vi) of Section 16(a),
as the case may be, less any expenses incurred by Landlord and Lender in
collecting such award or proceeds.
 
“Note” means any promissory note evidencing Landlord’s obligation to repay a
Loan, as the same may be amended, supplemented or modified.
 
“Owner” has the meaning assigned to such term in Exhibit E.
 
“Permitted Encumbrances” means those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances of record as of the date
hereof, other than any Mortgage or Assignment, and liens for unpaid real estate
taxes and assessment not yet due and payable.
 
“Permitted Transfer” has the meaning assigned to such term in Section 22.
 
“Permitted Violations” has the meaning assigned to such term in Section 14.
 
“Person” means an individual, partnership, association, corporation, trust or
other legal entity.
 
“Present Value” of any amount means such amount discounted by a rate per annum
which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) eight percent (8%) per annum.
 
“Primary Term” has the meaning assigned to such term in Section 5.
 
“Prime Rate” means the annual interest rate as published, from time to time, in
the Wall Street Journal as the “Prime Rate” in its column entitled “Money Rate”.
The Prime Rate may not be the lowest rate of interest charged by any “large U.S.
money center commercial banks” and Landlord makes no representations or
warranties to that effect. In the event the Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills issued from time to time by the United States Treasury
(“Treasury Bills”) at its most recent auction, plus three hundred (300) basis
points. If no such 91-day Treasury Bills are then being issued, the Discount
Rate shall be the discount rate on Treasury Bills then being issued for the
period of time closest to ninety-one (91) days.
 
“Purchase Agreement” means the Purchase Agreement dated as of December 28, 2006
between Tenant, as seller, and Landlord, as purchaser, relating to the Leased
Premises.
 
“Release” means any active or passive spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of any Hazardous Substance into any Environmental Media. For the
purposes of this Lease, “Release” also includes any threatened Release.
 
“Remedial Actions” means any investigation, work plan preparation removal,
repair, cleanup, abatement, remediation, monitored natural attenuation, natural
resource damage assessment and restoration, closure, post-closure,
detoxification or remedial activity of any kind whatsoever necessary to address
any Release, any Environmental Violation and/or any Hazardous Condition.
 
“Remediation Plan” has the meaning assigned to such term in Section 10.
 
“Renewal Date” has the meaning assigned to such term in Section 5.
 
“Renewal Term” has the meaning assigned to such term in Section 5.
 
“Rent” means, collectively, Interim Rent, Minimum Rent and Additional Rent.
 
“Requesting Party” has the meaning assigned to such term in Section 25.
 
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.
 
“Responding Party” has the meaning assigned to such term in Section 25.
 
“Restoration Fund” has the meaning assigned to such term in Section 19.
 
“Set-Off” has the meaning assigned to such term in Section 8.
 
“Site Reviewers” has the meaning assigned to such term in Section 10(c).
 
“Site Assessment” has the meaning assigned to such term in Section 10.
 
“SNDA Provisions” has the meaning assigned to such term in Section 31.
 
“State” means, with respect to any parcel of Land comprising the Leased
Premises, the jurisdiction in which such parcel is located.
 
“Subleases” has the meaning assigned to such term in Section 20.
 
“Surviving Obligations” means any obligations of Tenant under this Lease, actual
or contingent, which arise on or prior to the expiration or prior termination of
this Lease or rejection in bankruptcy, which survive such expiration,
termination or rejection by their own terms.
 
“Taking” means (a) any taking of, or damage to, all or a portion of any of the
Leased Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law, general or special, or (ii) by reason of any agreement with
any condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the law applicable to
the Leased Premises.
 
“Term” means the Primary Term or any Renewal Term, whichever is then in effect.
 
“Third Appraiser” has the meaning assigned to such term in Exhibit F.
 
“Third Party Offer” has the meaning assigned to such term in Section 21.
 
“Third Party Purchaser” has the meaning assigned to such term in Section 21.
 
“Third Valuation” has the meaning assigned to such term in Exhibit F.
 
“Trade Fixtures” means all machinery, apparatus, furniture, fixtures and
equipment now or hereafter installed by Tenant and used in connection with the
conduct of Tenant’s business on the Leased Property, other than fixtures and
items of personal property that are integral to the ownership, maintenance and
operation of the Improvements and which cannot be removed from the Leased
Property without adversely affecting the value, or the general utility or use of
such Leased Property.
 
“Transferee” has the meaning assigned to such term in Section 22.
 
“Use” has the meaning assigned to such term in Section 10.
 
“Valuation Notice” has the meaning assigned to such term in Exhibit F.
 
“Valuation Period” has the meaning assigned to such term in Exhibit F.
 
“Work” has the meaning assigned to such term in Section 13.
 
2. Demise of Premises. Landlord hereby demises and lets to Tenant, and Tenant
hereby takes and leases from Landlord, for the Term and upon the provisions
hereinafter specified, the following described property (collectively, the
“Leased Premises”):
 
(a) prior to the Acquisition Date, the premises described in Exhibit A hereto,
together with the Appurtenances (the “Initial Premises”);
 
(b) from and after the Acquisition Date, the Initial Premises and the premises
described in Exhibit B hereto, together with Appurtenances (the “Additional
Premises” and, together with the Initial Premises, collectively, the “Land”);
 
(c) all buildings, structures and other improvements now or hereafter
constructed on the Land (collectively, the “Improvements”); and
 
(d) the fixtures, machinery, equipment and other property described in Exhibit C
hereto (collectively, the “Building Equipment”).
 
3. Title, Condition and Possession.
 
(a) The Leased Premises are demised and let subject to (i) the rights of any
Persons in possession of the Leased Premises, (ii) the existing state of title
of any of the Leased Premises, including any Permitted Encumbrances, (iii) any
state of facts which an accurate survey or physical inspection of the Leased
Premises might show, (iv) all Legal Requirements, including any existing
violation of any thereof, and (v) the condition of the Leased Premises as of the
Commencement Date, without representation or warranty by Landlord.
 
(b) LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE LEASED
PREMISES AS IS. TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD
HEREUNDER OR IN ANY OTHER CAPACITY) AND THE INDEMNITEES HAVE NOT MADE AND WILL
NOT MAKE, NOR SHALL LANDLORD OR ANY OF THE INDEMNITEES BE DEEMED TO HAVE MADE,
ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE
LEASED PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR
PATENT, (iv) LANDLORD’S TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH
SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix) CONDITION, (x) MERCHANTABILITY,
(xi) QUALITY, (xii) DESCRIPTION, (xiii) DURABILITY, (xiv) OPERATION, INCOME,
EXPENSES, ENTITLEMENTS OR ZONING, (xv) THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE,
ENVIRONMENTAL VIOLATION, RELEASE, HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY OR
(xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR LEGAL REQUIREMENT; AND
ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. TENANT ACKNOWLEDGES THAT
THE LEASED PREMISES ARE OF ITS SELECTION AND TO ITS SPECIFICATIONS AND HAVE BEEN
INSPECTED BY TENANT AND ARE SATISFACTORY TO IT. IN THE EVENT OF ANY DEFECT OR
DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY NATURE, WHETHER LATENT OR
PATENT, NEITHER LANDLORD NOR ANY INDEMNITEES SHALL HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF THIS SECTION 3(b) HAVE
BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
WARRANTIES BY LANDLORD OR ANY INDEMNITEE, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY OF THE LEASED PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR
ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.
 
(c) Tenant represents to Landlord that Tenant has examined the title to the
Leased Premises prior to the execution and delivery of this Lease and has found
the same to be satisfactory for the purposes contemplated hereby. Tenant
acknowledges that fee simple title (both legal and equitable) is in Landlord and
that Tenant has only the leasehold right of possession and use of the Leased
Premises as provided herein.
 
               4. Use of Leased Premises; Quiet Enjoyment.
 
(a) Tenant may occupy and use the Leased Premises for the operation of any
lawful business purpose related to the conduct of Tenant’s business. Tenant
shall not use or occupy or permit any of the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on any of the Leased
Premises, in a manner which would or might (i) violate any Law, Legal
Requirement or Easement Agreement, (ii) make void or voidable or cause any
insurer to cancel any insurance required by this Lease, or make it difficult or
impossible to obtain any such insurance at commercially reasonable rates, (iii)
cause structural injury to any of the Improvements, (iv) constitute a public or
private nuisance or waste, or (v) violate or not be permitted pursuant to, a
Permitted Encumbrance.
 
(b) Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord with respect to matters that arise after the date
hereof, provided that Landlord or its agents may enter upon and examine any of
the Leased Premises at such reasonable times as Landlord may select and upon two
(2) business days’ prior notice to Tenant (except in the case of an emergency,
in which no notice shall be required) for the purpose of inspecting the Leased
Premises, verifying compliance or non-compliance by Tenant with its obligations
hereunder and the existence or non-existence of an Event of Default or event
which with the passage of time and/or giving of notice would constitute an Event
of Default, showing the Leased Premises to prospective Lenders and purchasers
and taking such other action with respect to the Leased Premises as is permitted
by any provision hereof.
 
(c) Tenant shall not abandon or vacate the Leased Premises and Tenant shall
operate its business at the Leased Premises pursuant to the terms and provisions
of this Lease. If Tenant ceases to do business at all or a material portion of
the Leased Premises for a period longer than six (6) months, then Landlord may
request that the Tenant use commercially reasonable efforts to attempt to sublet
the Leased Premises.
 
5. Term.
 
(a) Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (such term, as the same may be extended in the
manner set forth hereinafter, being referred to herein as the “Primary Term”)
commencing on the Commencement Date and ending on January 31, 2027 (the “Initial
Expiration Date”). If, on or prior to the Initial Expiration Date or the
expiration of any Renewal Term this Lease shall not have been sooner terminated,
then on the Initial Expiration Date and on the fifth, tenth, and fifteenth
anniversaries of the Initial Expiration Date (the Initial Expiration Date and
each such anniversary being referred to herein as a “Renewal Date”), Tenant
shall have the right to extend the Term for an additional period of five years
(each such extension period, a “Renewal Term”). In order to extend the then Term
for a Renewal Term, Tenant shall notify Landlord at least twelve (12) months
prior to, but no earlier than fifteen (15) months prior to, each Renewal Date
that Tenant desires to extend the then Term for a Renewal Term. It is a
condition to the extension of the Term of the Lease at each Renewal Date that
(a) no Event of Default shall have occurred or be continuing as of the date
Tenant gives notice to Landlord of Tenant’s intention to so extend the Term for
an additional five-year period, and (b) no Event of Default shall have occurred
and be continuing as of such Renewal Date. Any such extension of the Term shall
be subject to all of the provisions of this Lease, as the same may be amended,
supplemented or modified (except that Tenant shall have no right to any
additional renewal terms).
 
(b) The Primary Term and/or any Renewal Term may also be extended upon the
occurrence of certain events as set forth in Section 13(a).
 
(c) During the last year of the Term (as the same may be renewed pursuant to
Section 5(a)), Landlord shall have the right to advertise the availability of
the Leased Premises for sale or reletting, to erect signs upon the Leased
Premises indicating such availability and to show the Leased Premises to
prospective tenants at such reasonable times as Landlord may select. Landlord
shall also have the right at any time to show the Leased Premises to prospective
purchasers or Lenders at such reasonable times as Landlord may select.
 
6. Minimum Rent; Interim Rent. Commencing on the Full Rent Commencement Date and
continuing throughout the Primary Term, Tenant shall pay to Landlord, as annual
minimum rent for the Leased Premises during the first Lease Year, the amount of
Seven Hundred Thirty-two Thousand Nine Hundred Fifty-five and no/100 Dollars
($732,955.00). The annual minimum rent for the second Lease Year and every Lease
Year thereafter, beginning with the first day of the second Lease Year and
continuing on the first day of third Lease Year and every Lease Year thereafter
throughout the Primary Term (the first day of each such Lease Year being
referred to herein as an “Adjustment Date”), shall be increased by an amount
equal to two and three-tenths percent (2.3%) of the Minimum Rent payable
immediately prior to the Adjustment Date. During any Renewal Term, such annual
minimum rent shall be equal to ninety five percent (95%) of the Fair Market
Rental Value of the Leased Premises. Such annual minimum rent, as so adjusted
for any Lease Year during the Primary Term or any Renewal Term, is referred to
herein as the “Minimum Rent”. Minimum Rent shall be allocated among the
properties comprising the Initial Premises and Additional Premises as set forth
in Exhibit D, and shall be subject to increases pursuant to Section 13(a).
Minimum Rent shall be paid monthly in advance on the first day of each month
during the Primary Term or any Renewal Term (each such day being a “Minimum Rent
Payment Date”) in the amount of the annual Minimum Rent then in effect divided
by twelve (12). Monthly Minimum Rent for the first Lease Year shall be Sixty-one
Thousand Seventy-nine and 58/100 Dollars ($61,079.58) per month. Each such
rental payment shall be made, at Landlord’s sole discretion, to Landlord at its
address set forth above or to such one or more other Persons, at such addresses
and in such proportions as Landlord may direct by ten (10) days’ prior written
notice to Tenant (in which event Tenant shall give Landlord notice of each such
payment concurrent with the making thereof). Pro rata minimum rent for the
Initial Premises (based on the annual Minimum Rent for the first Lease Year and
the allocations set forth in Exhibit D) for the period commencing on the
Commencement Date and ending on the day preceding the Full Rent Commencement
Date (the “Interim Rent”) shall be payable, in advance, on the Commencement
Date.
 
If required by Landlord, Tenant shall pay the Interim Rent and Minimum Rent to
Landlord (or to a Lender designated by Landlord) monthly by ACH and in
immediately available funds.
 
7. Additional Rent.
 
(a) Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”) the following amounts:
 
(i) except as otherwise specifically provided herein, all Costs of Tenant,
Landlord, Lender and any other Persons specifically referenced herein which are
incurred in connection or associated with (A) the use, non-use, occupancy,
possession, operation, condition, design, construction, maintenance, alteration,
repair or restoration of any of the Leased Premises, (B) the performance of any
of Tenant’s obligations under this Lease, (C) any Condemnation proceedings,
(D) the adjustment, settlement or compromise of any insurance claims involving
or arising from any of the Leased Premises, (E) the prosecution, defense or
settlement of any litigation involving or arising from any of the Leased
Premises or this Lease, (F) the exercise or enforcement by Landlord, its
successors and assigns, of any of its rights or remedies under this Lease,
(G) any amendment to or modification or termination of this Lease made at the
request of Tenant, and/or (H) any act undertaken by Landlord (or its counsel) at
the request of Tenant, or incurred in connection with any act of Landlord
performed on behalf of Tenant;
 
(ii) after the date which is five (5) business days after the date on which all
or any portion of any installment of Interim Rent or Minimum Rent is due and not
paid, an amount equal to five percent (5%) of the amount of such unpaid
installment or portion thereof. The foregoing late fees are not a penalty, and
Tenant’s obligation to pay Landlord late fees as set forth above shall be in
addition to all of Landlord’s other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord’s remedies
in any manner;
 
(iii) interest at the rate (the “Default Rate”) of three percent (3%) per annum
in excess of the Prime Rate on the following sums until paid in full: (A) all
overdue installments of Interim Rent or Minimum Rent from the respective due
dates thereof, (B) all overdue amounts of Additional Rent relating to
obligations which Landlord shall have paid on behalf of Tenant, from the date of
Landlord’s notice of the payment made by Landlord, and (C) all other overdue
amounts of Additional Rent, from the date when any such amount becomes overdue;
 
(iv) concurrently with each payment of Interim Rent or Minimum Rent, any rent
tax, sales tax, excise tax, privilege tax or other tax then payable with respect
to real property rents, and any penalties in connection therewith; and
 
(v) any other items specifically required to be paid by Tenant under this Lease,
including items in Section 12 that reference this Section 7.
 
(b) Tenant shall pay and discharge (i) any Additional Rent referred to in
Section 7(a)(i) when the same shall become due, provided that amounts which are
billed to Landlord or any third party, but not to Tenant, shall be paid within
five (5) days after Landlord’s demand for payment thereof, and (ii) any other
Additional Rent, within five (5) days after Landlord’s demand for payment
thereof.
 
(c) In no event shall amounts payable under Section 7(a)(ii), (iii) and (iv)
exceed the maximum amount permitted by applicable Law.
 
8. Net Lease; Non-Terminability.
 
(a) This is a net lease and all Monetary Obligations shall be paid by Tenant
without notice or demand and without set-off, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense
(collectively, a “Set-Off”).
 
(b) Except as otherwise expressly provided herein, this Lease and the rights of
Landlord and the obligations of Tenant hereunder shall not be affected by any
event or for any reason, including the following: (i) any damage to or theft,
loss or destruction of any of the Leased Premises, (ii) any Casualty or
Condemnation, (iii) Tenant’s acquisition of ownership of any of the Leased
Premises other than pursuant to an express provision of this Lease, (iv) any
default on the part of Landlord hereunder or under any Note, Mortgage,
Assignment or any other agreement, (v) any latent or other defect in any of the
Leased Premises, (vi) the breach of any warranty of any seller or manufacturer
of any of the Building Equipment, (vii) any violation of any provision of this
Lease by Landlord, (viii) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution or winding-up of, or other
proceeding affecting Landlord, (ix) the exercise of any remedy, including
foreclosure, under any Mortgage or Assignment, (x) any action with respect to
this Lease (including the disaffirmance hereof) which may be taken by Landlord,
any trustee, receiver or liquidator of Landlord or any court under the Federal
Bankruptcy Code or otherwise, (xi) any interference with Tenant’s use of the
Leased Premises by parties other than Landlord, (xii) market or economic
changes, or (xiii) any other cause, whether similar or dissimilar to the
foregoing, any present or future Law to the contrary notwithstanding.
 
(c) The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, all Monetary Obligations shall continue to be payable
in all events (or, in lieu thereof, Tenant shall pay amounts equal thereto), and
the obligations of Tenant hereunder shall continue unaffected unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease. All Rent payable by Tenant hereunder shall
constitute “rent” for all purposes (including Section 502(b)(6) of the
Bankruptcy Code).
 
(d) Except as otherwise expressly provided herein, Tenant shall have no right
and hereby waives all rights which it may have under any Law (i) to quit,
terminate or surrender this Lease or any of the Leased Premises, or (ii) to any
Set-Off of any Monetary Obligations.
 
9. Payment of Impositions. Tenant shall, before interest or penalties are due
thereon, pay and discharge all taxes (including real and personal property,
franchise, sales and rent taxes, and any penalties in connection therewith), all
charges for any easement or agreement maintained for the benefit of any of the
Leased Premises (including any Easement Agreement), all assessments and levies,
all permit, inspection and license fees, all rents and charges for water, sewer,
utility and communication services relating to the any of Leased Premises, all
ground rents and all other public charges whether of a like or different nature,
even if unforeseen or extraordinary, imposed upon or assessed against
(i) Tenant, (ii) Tenant’s leasehold interest in the Leased Premises, (iii) any
of the Leased Premises, (iv) Landlord as a result of or arising in respect of
the acquisition, ownership, occupancy, leasing, use, possession or sale of any
of the Leased Premises, any activity conducted on any of the Leased Premises, or
the Rent, in each case whether accruing before or after the Commencement Date
(collectively, the “Impositions”); provided, however, that nothing herein shall
obligate Tenant to pay (A) income, excess profits or other taxes of Landlord
which are determined on the basis of Landlord’s net income or net worth (unless
such taxes are in lieu of or a substitute for any other tax, assessment or other
charge upon or with respect to the Leased Premises which, if it were in effect,
would be payable by Tenant under the provisions hereof or by the terms of such
tax, assessment or other charge), (B) any estate, inheritance, succession, gift
or similar tax imposed on Landlord, or (C) any capital gains tax imposed on
Landlord in connection with the sale of the Leased Premises to any Person. If
any Imposition may be paid in installments without interest or penalty, Tenant
shall have the option to pay such Imposition in installments so long as each
installment is timely paid and Landlord receives evidence of each such payment.
Tenant shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions. Tenant shall deliver to Landlord
(1) copies of all settlements and notices pertaining to the Impositions which
may be issued by any governmental authority within ten (10) days after Tenant’s
receipt thereof, (2) receipts for payment of all taxes required to be paid by
Tenant hereunder within ten (10) days after the due date thereof, and (3)
receipts for payment of all other Impositions within ten (10) days after
Landlord’s request therefor.
 
10. Compliance with Laws and Agreements; Environmental Matters.
 
(a) Tenant shall, at its expense, comply with and conform to, and cause the
Leased Premises and any other Person occupying any part of the Leased Premises
to comply with and conform to, all Insurance Requirements and Legal Requirements
(including all applicable Environmental Laws). Tenant shall not at any time
(i) cause, permit or suffer to occur any Environmental Violation or (ii) permit
any sublessee, assignee or other Person occupying the Leased Premises under or
through Tenant to cause, permit or suffer to occur any Environmental Violation.
Without limiting the foregoing, Tenant shall not use, store, transport,
dispense, sell, Release or discharge any Hazardous Substances, except in strict
compliance with all Environmental Laws.
 
(b) Tenant, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions and
agreements contained in any Easement Agreement or in any other contract or
agreement relating to the Leased Premises on the part of Landlord or the
occupier to be kept and performed thereunder. Tenant will not alter, modify,
amend or terminate any Easement Agreement, give any consent, approval or waiver
thereunder, or enter into any new Easement Agreement without, in each case, the
prior written consent of Landlord.
 
(c) Upon at least two (2) business days’ prior written notice from Landlord,
Tenant shall (after the Commencement Date) permit such persons as Landlord may
designate (“Site Reviewers”) to visit the Leased Premises and perform
environmental site investigations and assessments (“Site Assessments”) on the
Leased Premises for the purpose of determining whether there exists on the
Leased Premises any Environmental Violation or any condition which could result
in any Environmental Violation. Such Site Assessments may include both above and
below the ground testing for Environmental Violations and such other tests as
may be necessary, in the opinion of the Site Reviewers, to conduct the Site
Assessments. If Site Reviewers determine that the testing of soil and/or
groundwater at the Leased Premises is necessary, Site Reviewers shall provide
Tenant with a detailed written explanation setting forth a reasonable basis for
the performance of such testing at the Leased Premises. Tenant shall supply to
the Site Reviewers such historical and operational information regarding the
Leased Premises as may be reasonably requested by the Site Reviewers to
facilitate the Site Assessments, and shall make available for meetings with the
Site Reviewers appropriate personnel having knowledge of such matters. So long
as (i) Tenant is not in default hereunder and (ii) Landlord does not have
reasonable cause to suspect that an Environmental Violation has occurred on the
Leased Premises (in either situation Tenant shall be responsible for the cost of
the site assessment), Landlord shall pay for the cost of such site assessment
conducted by Landlord no more frequently than once every other Lease Year;
provided, however, that if the results of such assessment indicate that a
Hazardous Condition or an Environmental Violation exists, then Tenant shall pay
for the cost of such site assessment. If such Environmental Violation is
determined to be related to Existing Environmental Conditions at the Leased
Premises, then Tenant shall have all rights and obligations with regard to the
Existing Environmental Conditions as are set forth in Section 10(e) and 10(g) of
this Lease.
 
(d) If an Environmental Violation, Hazardous Condition, or Existing
Environmental Condition is found to exist and, in Tenant’s reasonable judgment,
the cost of remediation of the same is likely to exceed $25,000, Tenant shall
provide Landlord with written notice within ten (10) days of such discovery. If,
in Landlord’s reasonable judgment, the cost of such remediation is likely to
exceed $100,000, then, within ten (10) days after Landlord’s request therefor,
Tenant shall provide Landlord with adequate financial assurances that Tenant
will take Remedial Actions to effect such remediation in accordance with
applicable Environmental Laws. Such financial assurances shall be a bond or
letter of credit reasonably satisfactory to Landlord in form and substance and
in an amount equal to or greater than Landlord’s reasonable estimate, based upon
a Site Assessment performed pursuant to Section 10(c), of the anticipated cost
of such Remedial Actions.
 
(e) If any Environmental Violation, Hazardous Condition, or Existing
Environmental Condition occurs or is found to exist (for example, but without
limitation, a detection of a leak in an underground tank or a petroleum spillage
by a tanker), Tenant, at its sole expense, shall take any and all Remedial
Actions and other actions as necessary to cure such Environmental Violation,
Hazardous Condition, or Existing Environmental Condition in strict compliance
with Environmental Laws and take any other action with regard to the Existing
Environmental Conditions specifically set forth in Exhibit G. Tenant shall be
responsible for all reporting, investigation and/or remediation requirements
under any Environmental Law with respect to any Environmental Violation,
Hazardous Condition, or Existing Environmental Condition, all at Tenant’s sole
cost and expense. If Tenant fails to correct any Environmental Violation,
Hazardous Condition, or Existing Environmental Condition which occurs or is
found to exist or fails to take such steps as may be required by the applicable
governmental authorities in accordance with applicable Environmental Laws,
Landlord shall have the right (but no obligation) to take any and all actions as
Landlord shall deem necessary or advisable in order to cure such Environmental
Violation, Hazardous Condition or Existing Environmental Condition, all at
Tenant’s sole cost and expense, and as Additional Rent.
 
(f) From and after the Commencement Date, the Use of any Hazardous Substances at
the Leased Premises shall not be permitted, unless such Use is in full
compliance with all Environmental Laws and any other applicable local, state and
federal statutes, orders, ordinances, rules and regulations. As used in this
Lease, the “Use” of Hazardous Substances means the receipt, handling,
generation, storage, use, dispensing, treatment, recycling, sale, transfer,
transportation, introduction, or incorporation of Hazardous Substances into, on,
about, under or from the Leased Premises, whether by Tenant or by any
contractor, subcontractor, subtenant, licensee, concessionaire, or invitee of
Tenant.
 
(g) Tenant shall notify Landlord immediately after (1) becoming aware of any
actual, alleged or threatened Environmental Violation or Hazardous Condition;
(2) any and all enforcement actions, initiation of Remedial Actions or other
governmental or regulatory actions (excluding routine actions such as permit
renewals) instituted, completed or threatened pursuant to any Environmental Laws
affecting the Leased Premises; (3) all claims made or threatened by any third
person against Tenant or the Leased Premises relating in any way whatsoever to
Hazardous Substances, Environmental Violations or Hazardous Conditions; (4)
Tenant’s knowledge of any Release of Hazardous Substances at, on, in, under or
from the Leased Premises or on, in or under any adjoining property; or (5)
Tenant’s noncompliance with any of the covenants contained in this Section 10,
and Tenant shall forward to Landlord immediately upon receipt thereof copies of
all orders, reports, notices, permits, applications or other communications
relating to any such violation or noncompliance. Tenant shall provide Landlord
with information reasonably requested by Landlord concerning Hazardous
Substances in connection with the Leased Premises, regardless of whether there
is an Environmental Violation. Landlord and Tenant acknowledge that each has
received notice of the Environmental Violations, if any, or Hazardous
Conditions, if any, identified in the environmental reports and/or any separate
Environmental Violations or Hazardous Conditions listed on Exhibit G
(collectively, the “Existing Environmental Conditions”). So long as Tenant is
not in default under its obligations hereunder, Landlord consents to any
corrective action and remediation performed by Tenant pursuant to a remediation
plan submitted by Tenant to, and approved by, the applicable governmental
authorities (the “Remediation Plan”) in compliance with Environmental Laws with
regard to any such Existing Environmental Conditions [to the extent additional
remedial measures are not specifically set forth in Exhibit G with regard to
Existing Environmental Conditions]. So long as (i) Tenant is not in default
hereunder, and (ii) Landlord has approved such Remediation Plan, such approval
not to be unreasonably withheld, Tenant shall have the exclusive right to take
any action deemed necessary to implement such Remediation Plan, including (1)
communications with regulatory authorities, third parties and environmental
contractors, (2) preparation of corrective action plans, (3) performance of
environmental testing of soil and/or groundwater, and (4) performance of
corrective action, including installation of temporary and permanent monitoring
wells, removal or impacted soil and groundwater, and preparation of any reports
relating to such corrective action. Landlord shall cooperate with Tenant with
regard to any action that is necessary in order for Tenant to satisfy Tenant’s
obligations relating to Existing Environmental Conditions.
 
(h) All future leases, subleases or concession agreements relating to the Leased
Premises entered into by Tenant shall contain covenants of the other party to
not at any time (i) cause any Environmental Violation to occur or (ii) permit
any Person occupying the Leased Premises through said subtenant or
concessionaire to cause any Environmental Violation to occur.
 
(i) Tenant shall indemnify, defend (with counsel acceptable to Landlord),
release and hold Landlord and all Indemnitees (as set forth in Section 15)
harmless from any and all claims, demands, judgments, damages, penalties, fines,
Costs, liabilities or losses (including claims for diminution in value of the
Leased Premises, stigma related damages, damages for the loss of or restriction
on use of rentable or usable space or of any amenity of the Leased Premises,
damages arising from any adverse impact on marketing the Leased Premises, and
all sums paid in settlement of claims, and all reasonable attorneys’ fees and
Costs, reasonable consultant fees and costs and reasonable expert fees and
costs) whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with any alleged,
threatened or actual (1) the presence of, Tenant’s Use of, or any Release of,
Hazardous Substance in, on, under, about or from any part of the Leased
Premises, whether or not such Hazardous Substances existed on the Leased
Premises prior to the Commencement Date; (2) violation of any Environmental Law
applicable to the Leased Premises; (3) Environmental Violation or Hazardous
Condition with respect to the Leased Premises; including, but not limited to,
(a) damages from injury to or destruction or loss of natural resources,
including the reasonable costs of assessing such injury, destruction or loss,
incurred pursuant to Section 107 of CERCLA, or any successor section or act or
provision of any similar state or local Law, or (b) liability for costs and
expenses of abatement, correction or clean-up, fines, damages, response costs or
penalties which arise from the provisions of any other Environmental Laws; (4)
breach or default by Tenant of any of Tenant’s covenants set forth in this
Section 10; (5) the costs associated with response costs and for costs of
removal and Remedial Actions, including all necessary plans and reports,
incurred by the U.S. Environmental Protection Agency, or any other federal,
state or local governmental agency or entity or by any other Person, incurred
pursuant to the CERCLA, RCRA, or any other applicable Environmental Laws; (6)
oversight charges, fines, damages or penalties arising from the presence or
Release of Hazardous Substances, and any related Remedial Actions, incurred
pursuant to the provisions of CERCLA, RCRA, or any other applicable
Environmental Laws; (7) liability to third parties arising out of the presence
or Release of Hazardous Substances for personal injury, bodily injury, or
property damage arising under any statutory or common law theory, including
damages assessed for the maintenance of a public or private nuisance or any
trespass, the costs of Remedial Actions, or for the carrying on of an abnormally
dangerous activity; (8) direct or indirect compensatory, consequential, or
punitive damages arising out of any claim based on the presence or Release of
Hazardous Substances or damage or threatened damage to Environmental Conditions;
(9) Costs, fees and expenses of attorneys, consultants and experts incurred or
sustained in making any investigation on account of any claim, in prosecuting or
defending any action brought in connection therewith, in obtaining or seeking to
obtain a release therefrom, or in enforcing any of the agreements herein
contained; and (10) Rent during any period in which Remedial Actions are being
taken. The foregoing indemnity, defense, release and hold harmless obligations
of Tenant shall apply to Tenant’s Use of Hazardous Substances irrespective of
whether any activities related to such Use were or will be undertaken in
accordance with Environmental Laws or other applicable laws, regulations, codes
and ordinances. Tenant specifically agrees that it shall not sue or seek
contribution from any Indemnitee or any successors or assigns thereof in any
matter relating Environmental Violation and/or Hazardous Substance liability.
All reasonable Costs and expenses related to this Section incurred by Landlord
shall be repaid by Tenant to Landlord as Additional Rent. This Section 10(i)
shall survive the expiration, termination or rejection in bankruptcy of the
Lease.
 
(j) Tenant shall, within five (5) days after request by Landlord at any time
during the Term, execute the Certification Related to the USA Patriot Act in the
form attached hereto as Exhibit E.
 
11. Liens; Recording.
 
(a) Tenant shall not, directly or indirectly, create or permit to be created or
to remain and shall promptly discharge or remove any lien, levy or encumbrance
on any of the Leased Premises or on any Rent or any other sums payable by Tenant
under this Lease, other than any Mortgage or Assignment, the Permitted
Encumbrances and any mortgage, lien, encumbrance or other charge created by or
resulting solely from any act or omission of Landlord. NOTICE IS HEREBY GIVEN
THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED
OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED
PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY
SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO ANY OF THE LEASED PREMISES. LANDLORD MAY AT ANY TIME, AND AT
LANDLORD’S REQUEST TENANT SHALL PROMPTLY, POST ANY NOTICES ON THE LEASED
PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.
 
(b) Tenant shall (subject to Landlord’s prior review and execution) execute,
deliver and record, file or register all such instruments as may be required or
permitted by any present or future Law in order to evidence the respective
interests of Landlord and Tenant in the Leased Premises, and shall cause a
memorandum of this Lease (or, if such a memorandum cannot be recorded, filed or
registered, this Lease), and any supplement hereto or thereto, to be recorded,
filed or registered in such manner and in such places as may be required or
permitted by any present or future Law in order to protect the validity and
priority of this Lease.
 
12. Maintenance and Repair.
 
(a) Tenant shall, at its own cost and expense, keep the Leased Premises,
including all portions thereof, in good order and condition at all times on and
after the Commencement Date to and including the date of the termination of the
Term, by lapse of time or otherwise. Tenant shall timely and properly maintain,
repair and replace all of the Leased Premises and all of its component parts,
including parking lot surfaces and stripes, all landscaping, mechanical systems,
electrical and lighting systems, plumbing and sewage systems, fixtures and
appurtenances, interior walls, columns and floors, and ceilings, so as to
preserve and protect the useful life, utility and value of such components, and
in all events so as to preserve the effectiveness of any warranty relating
thereto, such repairs and replacements to be at least in quality and class to
the original work. If any segment of the Leased Premises shall become obsolete,
non-functional, or uneconomic to repair, Tenant shall remove such item from the
Leased Premises and promptly replace it with an item of comparable initial value
and function. Promptly upon installation of any equipment, other than any Trade
Fixtures, Tenant shall deliver to Landlord the original warranty (which shall
specify Landlord as the owner of the equipment and Tenant’s having a
non-exclusive license and authority of Landlord solely to enforce such warranty
during the Term of the Lease) relating to such equipment. Within thirty (30)
days following Landlord’s written request therefor, Tenant shall deliver to
Landlord a written statement showing all removals and replacements of such
systems or components since the last such report, including manufacturers, model
numbers, and serial numbers. Landlord may, upon two (2) business days’ prior
notice (except that no notice shall be required if an Event of Default exists),
cause independent private inspectors to make inspections of the Leased Premises
or any segments thereof to determine Tenant’s compliance under this Section 12.
If such inspection by Landlord reveals that the Leased Premises, or any portion
thereof, including any equipment thereon, is not in the condition required by
this Lease in any material respect, then Tenant shall pay for such additional
inspections performed by Landlord through the inspection approving the condition
of such Leased Premises as being in conformity with the Lease. In addition,
Tenant shall pay the cost of any such inspection at the Leased Premises by or on
behalf of Landlord while an Event of Default exists.
 
(b) If any Improvement, now or hereafter constructed, shall (i) encroach upon
any setback or any property, street or right-of-way adjoining the Leased
Premises, (ii) violate the provisions of any restrictive covenant affecting the
Leased Premises, (iii) hinder or obstruct any easement or right-of-way to which
any of the Leased Premises is subject or (iv) impair the rights of others in, to
or under any of the foregoing, Tenant shall, promptly after receiving notice or
otherwise acquiring knowledge thereof, either (A) obtain from all necessary
parties waivers or settlements of all claims, liabilities and damages resulting
from each such encroachment, violation, hindrance, obstruction or impairment,
whether the same shall affect Landlord, Tenant or both, or (B) take such action
as shall be necessary to remove all such encroachments, hindrances or
obstructions and to end all such violations or impairments, including, if
necessary, making Alterations.
 
(c) Landlord may, but is not required to, after three (3) business days’ notice
to Tenant (except in the case of an emergency, in which case no notice to Tenant
shall be necessary), enter the Leased Premises and make such repairs,
alterations, improvements, additions, replacements or maintenance as Landlord
deems necessary to cure any default of Tenant hereunder, and Tenant shall pay
Landlord as Additional Rent forthwith (and in any event within thirty (30) days)
after being billed for same by Landlord the cost thereof plus an administrative
fee of three percent (3%) of such cost, which bill shall be accompanied by
reasonably supporting documentation. Such amounts shall bear interest at the
Default Rate from the date of expenditure by Landlord to the date of repayment
by Tenant.
 
(d) Except as expressly provided elsewhere in this Lease, it is intended by
Tenant and Landlord that Landlord shall have no obligation, in any manner
whatsoever, to build any improvements on the Leased Premises, to maintain or
make any repairs, replacements, alterations or renewals of any nature or
description to the Leased Premises (or any equipment therein), whether
structural or nonstructural, all of which obligations are intended, as between
Landlord and Tenant, to be those of Tenant. Tenant expressly waives the benefit
of any statute now or in the future in effect which would otherwise afford
Tenant the right to make repairs at Landlord’s expense or to terminate this
Lease because of Landlord’s failure to keep the Leased Premises in good order,
condition and repair.
 
(e) Tenant shall maintain at the Leased Premises, and turn over to Landlord upon
expiration or termination of this Lease, then current operating manuals and
original warranties (to the extent applicable) for the equipment then located on
the Leased Premises.
 
13. Alterations, Improvements and Expansions.
 
(a) Tenant shall have the right, without having obtained the prior written
consent of Landlord, to make (i) Alterations or a series of related Alterations
that, as to any such Alterations or series of related Alterations, do not cost
in excess of $100,000, (ii) to make Improvements or a series of related
Improvements that, as to any such Improvements or series of related
Improvements, do not cost in excess of $100,000, and (iii) to install equipment
in the Improvements or accessions to the Building Equipment that, as to such
accessions, do not cost in excess of $100,000, so long as at the time of
construction or installation of any such Alterations, Improvements or
installation of such accessions no Event of Default exists and the value and
utility of the Leased Premises is not diminished thereby. If the cost of any
Alterations, series of related Alterations, Improvements, series of related
Improvements, equipment or accessions thereto is in excess of $100,000 (each, an
“Expansion”) the prior written approval of Landlord shall be required. In the
event that Landlord grants such prior written approval to Tenant for the
undertaking of an Expansion, Landlord will pay for the approved costs of such
Expansion and the Minimum Rent shall be increased over the remaining Term so as
to allow Landlord to recover the cost of such Expansion plus a return on capital
equal to the prevailing Capital Growth Rate. Also, if such approval is granted
and such Expansion is undertaken within the last five (5) years of any Term,
then the current Term shall be increased by five (5) years from the date of the
conclusion of such Expansion and the Minimum Rent allocated to the affected
Leased Premises (as allocated in accordance with Exhibit D before giving effect
to such Expansion) shall be adjusted to a blended rate based on the (1) the
current Minimum Rent allocated to such Leased Premises at such time, including
annual escalations thereof, and (2) the lease rate on the Expansion as agreed
upon by Landlord and Tenant.
 
(b) If Tenant makes any Alterations pursuant to this Section 13 or as required
by Section 12 or 17 (such Alterations and actions being hereinafter collectively
referred to as “Work”), whether or not Landlord’s consent is required, then
(i) the market value of the Leased Premises shall not be lessened by any such
Work or its usefulness impaired, (ii) all such Work shall be performed by Tenant
in a good and workmanlike manner, using only licensed contractors and new
materials, (iii) all such Work shall be expeditiously completed in compliance
with all Legal Requirements, (iv) all such Work shall comply with the Insurance
Requirements, (v) if any such Work involves the replacement of Building
Equipment or parts thereof, all replacement Building Equipment or parts shall
have a value and useful life equal to the greater of (A) the value and useful
life on the date hereof of the Building Equipment being replaced or (B) the
value and useful life of the Building Equipment being replaced immediately prior
to the occurrence of the event which required its replacement, (vi) Tenant shall
promptly discharge or remove all liens filed against any of the Leased Premises
arising out of such Work, (vii) Tenant shall procure and pay for all permits and
licenses required in connection with any such Work, (viii) all such Work, shall
be the property of Landlord and shall be subject to this Lease, and Tenant shall
execute and deliver to Landlord any document requested by Landlord evidencing
the assignment to Landlord of all estate, right, title and interest (other than
the leasehold estate created hereby) of Tenant or any other Person thereto or
therein, and (ix) Tenant shall comply, to the extent requested by Landlord or
required by this Lease, with the provisions of Section 19(a), whether or not
such Work involves restoration of the Leased Premises.
 
14. Permitted Contests. Notwithstanding any other provision of this Lease,
Tenant shall not be required to (a) pay any Imposition, (b) discharge or remove
any lien referred to in Section 11 or 13 or (c) take any action with respect to
any encroachment, violation, hindrance, obstruction or impairment referred to in
Section 12(b) (such non-compliance with the terms hereof being hereinafter
referred to collectively as “Permitted Violations”), so long as at the time of
such contest no Event of Default exists and so long as Tenant shall contest, in
good faith, the existence, amount or validity thereof, the amount of the damages
caused thereby, or the extent of its or Landlord’s liability therefor by
appropriate proceedings which shall operate during the pendency thereof to
prevent or stay (i) the collection of, or other realization upon, the Permitted
Violation so contested, (ii) the sale, forfeiture or loss of any of the Leased
Premises or any Rent to satisfy or to pay any damages caused by any Permitted
Violation, (iii) any interference with the use or occupancy of any of the Leased
Premises, (iv) any interference with the payment of any Rent, or (v) the
cancellation or increase in the rate of any insurance policy or a statement by
the carrier that coverage will be denied. Tenant shall provide Landlord security
which is satisfactory, in Landlord’s reasonable judgment, to assure that such
Permitted Violation is corrected, including all Costs, interest and penalties
that may be incurred or become due in connection therewith. While any
proceedings which comply with the requirements of this Section 14 are pending
and the required security is held by Landlord, Landlord shall not have the right
to correct any Permitted Violation thereby being contested unless Landlord is
required by law to correct such Permitted Violation and Tenant’s contest does
not prevent or stay such requirement as to Landlord. Each such contest shall be
promptly and diligently prosecuted by Tenant to a final conclusion, except that
Tenant, so long as the conditions of this Section 14 are at all times complied
with, has the right to attempt to settle or compromise such contest through
negotiations. Tenant shall pay any and all losses, judgments, decrees and Costs
in connection with any such contest and shall, promptly after the final
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together with all penalties, fines, interest and
Costs thereof or in connection therewith, and perform all acts the performance
of which shall be ordered or decreed as a result thereof. No such contest shall
subject Landlord to the risk of any civil or criminal liability.
 
15. Indemnification.
 
(a) In addition to the indemnification obligations set forth in Section 10,
commencing as of the Commencement Date, Tenant shall pay, protect, indemnify,
defend, save and hold harmless Landlord, Lender and all other Persons described
in Section 29 (each an “Indemnitee”) from and against any and all liabilities,
losses, damages (including punitive damages), penalties, Costs (including
attorneys’ fees and costs), causes of action, suits, claims, demands or
judgments of any nature whatsoever, howsoever caused, without regard to the form
of action and whether based on strict liability, negligence or any other theory
of recovery at law or in equity, arising from (i) any matter pertaining to the
acquisition (or the negotiations leading thereto), ownership, use, non-use,
occupancy, operation, condition, design, construction, maintenance, repair or
restoration of the Leased Premises, (ii) any casualty in any manner arising from
the Leased Premises, whether or not Indemnitee has or should have knowledge or
notice of any defect or condition causing or contributing to said casualty, or
(iii) any violation by Tenant of any provision of this Lease, any contract or
agreement to which Tenant is a party, any Legal Requirement or any Permitted
Encumbrance or any encumbrance Tenant consented to or any Mortgage or
Assignment.
 
(b) In case any action or proceeding is brought against any Indemnitee by reason
of any such claim, (i) Tenant may, except in the event of a conflict of interest
or a dispute between Tenant and any such Indemnitee or during the continuance of
an Event of Default, retain its own counsel and defend such action (it being
understood that Landlord may employ counsel of its choice to monitor the defense
of any such action, all at Tenant’s cost and expense), and (ii) such Indemnitee
shall notify Tenant to resist or defend such action or proceeding by retaining
counsel reasonably satisfactory to such Indemnitee, and such Indemnitee will
cooperate and assist in the defense of such action or proceeding if reasonably
requested so to do by Tenant. In the event of a conflict of interest or dispute
or during the continuance of an Event of Default, Landlord shall have the right
to select counsel, and the cost of such counsel shall be paid by Tenant.
 
(c) Tenant acknowledges and agrees that Landlord (except in the event of, and
then only to the extent directly attributable to, Landlord’s gross negligence or
willful misconduct), any Lender and all Indemnitees shall not be liable, under
any circumstances, for any loss, injury, death or damage to person or property
(including the business or any loss of income or profit therefrom) of Tenant,
Tenant’s members, officers, directors, shareholders, agents, employees,
contractors, customers, invitees or any other person in or about the Leased
Premises, whether the same are caused by (1) fire, explosion, falling plaster,
steam, dampness, mold, electricity, gas, water, rain or other act of God, (2)
breakage, leakage or other defects of sprinklers, wires, appliances, plumbing
fixtures, water or gas pipes, roof, air conditioning, lighting fixtures, street
improvements, or subsurface improvements, (3) theft, acts of God, acts of the
public enemy, riot, strike, insurrection, war, terrorism, power failures,
blackouts, energy or power shortages, court order, requisition or order of
governmental body or authority, (4) any act or omission of any other occupant of
the Leased Premises or any other party, (5) operations in construction of any
private, public or quasi-public work, or (6) any other cause, including damage
or injury which arises from the condition of the Leased Premises, from occupants
of adjacent property, from the public, or from any other sources or places, and
regardless of whether the cause of such damage or injury or the means of
repairing the same are inaccessible to Tenant, or which may arise through
repair, alteration or maintenance of any part of the Leased Premises or failure
to make any such repair, from any condition or defect in, on or about the Leased
Premises including any Environmental Violation, Hazardous Condition and/or
Hazardous Activity, or the presence of any mold or any Hazardous Substance, or
from any other condition or cause whatsoever.
 
(d) All obligations of Tenant under this Section 15 shall survive any
termination, expiration or rejection in bankruptcy of this Lease.
 
16. Insurance.
 
(a) Commencing as of the Commencement Date and continuing thereafter throughout
the Term, Tenant shall maintain the following insurance on or in connection with
the Leased Premises:
 
(i) “All-risk” real and personal property insurance against physical loss or
damage to the Improvements and Building Equipment as provided under a “special
form” property insurance policy including flood (if the Leased Premises is in a
flood zone), windstorm and earthquake coverage in amounts not less than the full
replacement cost of the Improvements and Building Equipment. Such policies shall
contain a replacement cost endorsement, an agreed amount endorsement (deleting
any co-insurance provisions), a law and ordinance endorsement, and shall contain
deductibles not more than $25,000 per occurrence;
 
(ii) Commercial general liability insurance including products liability, F&O
insurance and business automobile liability insurance (including owned,
non-owned and hired automobile liability) and excess liability or umbrella
coverage against claims for personal and bodily injury, death or property damage
occurring on, in or as a result of the use of the Leased Premises, in an amount
not less than $10,000,000 per occurrence/annual aggregate and all other coverage
extensions that are usual and customary for properties of this size and type;
there shall be severability of interest as though separate policies were issued
to each additional insured except with respect to limits of liability;
 
(iii) Worker’s compensation insurance to the extent required by law covering all
persons employed by Tenant in connection with any work done on or about any of
the Leased Premises for which claims for death, disease or bodily injury may be
asserted against Landlord, Tenant or any of the Leased Premises;
 
(iv) Comprehensive boiler, machinery and equipment breakdown insurance on any of
the Building Equipment or any other machinery or equipment on or in the Leased
Premises for full replacement cost;
 
(v) Business income/interruption insurance to include loss of rents at limits
sufficient to cover one hundred percent (100%) of the annual Rent payable to
Landlord with a period of indemnity not less than one (1) year from time of
loss. Such insurance shall name Landlord as loss payee with respect to Rent
payable to or for the benefit of Landlord under this Lease;
 
(vi) During any period in which substantial Alterations or Improvements at the
Leased Premises are being undertaken, builder’s risk insurance covering the
total completed value including any “soft costs” with respect to the
Improvements being altered or repaired (on a completed value, non-reporting
basis), replacement cost of work performed and equipment, supplies and materials
furnished in connection with such construction or repair of Improvements or
Building Equipment, together with such “soft cost” endorsements and such other
endorsements as Landlord may reasonably require and general liability, worker’s
compensation and automobile liability insurance with respect to the Improvements
being constructed, altered or repaired;
 
(vii) Breach of warranty coverage as found in a lender’s loss payable
endorsement and/or mortgagee’s clause to apply to Landlord so that any
violations of the terms, conditions or warranties of any insurance policy by the
named insured or others will not invalidate the coverage insofar as the
interests of Landlord are concerned; and
 
(viii) Such other insurance (or other terms with respect to any insurance
required pursuant to this Section 16, including amounts of coverage,
deductibles, and form of mortgagee clause) as Landlord or Lender may reasonably
require, which at the time is usual and commonly obtained in connection with
properties similar in type of building size, use and location to the Leased
Premises, including, if deemed appropriate by Landlord, terrorism insurance.
 
(b) The insurance required by Section 16(a) shall be written by companies which
have a rating by A. M. Best Company of not less than A-/VII or otherwise
reasonably acceptable to Landlord, and are approved to write insurance policies
by the State Insurance Department for the State. The insurance policies (i)
shall be for such terms and deductibles as Landlord may reasonably approve and
(ii) shall be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof. The insurance referred to in Sections 16(a)(i), 16(a)(iv),
16(a)(v), 16(a)(vi), 16(a)(vii), 16(a)(viii), 16(a)(ix), and 16(a)(x) shall name
Landlord as owner (and as an additional insured/landlord) and as sole loss payee
as its interest may appear (at Landlord’s request, Lender will be named as loss
payee and as a mortgagee insured pursuant to a standard non-contributory
mortgagee endorsement in favor of, and acceptable to, Landlord and Lender). The
insurance referred to in Section 16(a)(ii), 16(a)(vii), 16(a)(viii), 16(a)(ix),
and 16(a)(x) shall name Landlord and Lender as additional insureds. If said
insurance or any part thereof shall expire, be withdrawn, become void, voidable,
unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever said insurance shall become reasonably
unsatisfactory to Landlord, Tenant shall immediately obtain new or additional
insurance reasonably satisfactory to Landlord. All insurance required to be
maintained by Tenant under Section 16(a) shall be primary to, and
non-contributing with, any insurance maintained by Landlord.
 
(c) Each policy required by any provision of Section 16(a), except clause (iii)
thereof, shall provide that it may not be cancelled or modified except after
thirty (30) days’ prior notice to Landlord and Lender. Each such policy shall
also provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, (ii) the occupation or use of any of the Leased Premises for purposes
more hazardous than those permitted by the provisions of such policy, (iii) any
foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Mortgage, Note, Assignment or other document evidencing or
securing the Loan upon the happening of an event of default therein or (iv) any
change in title to or ownership of any of the Leased Premises.
 
(d) Tenant shall pay as they become due all premiums (and deductibles) for the
insurance required by Section 16(a), shall renew or replace each policy and
deliver to Landlord evidence of the payment of the full premium therefor or
installments due prior to the due dates thereof, and in no event later than ten
(10) days prior to the expiration date or cancellation (for nonpayment) of such
policy. Landlord shall have the option, but never the responsibility, to make
premium payments. Landlord shall not be responsible for warranties or
representations to underwriters. Prior to the Commencement Date, Tenant shall
deliver to Landlord a certificate of insurance evidencing all insurance
coverages required to be maintained by Tenant hereunder, together with an
endorsement(s) adding Landlord and Lender as additional insureds thereunder.
Tenant shall promptly forward to Landlord copies of all original policies and
endorsements upon Tenant’s receipt thereof.
 
(e) Any insurance which Tenant is required to obtain pursuant to Section 16(a)
may be carried under a “blanket” or umbrella policy or policies covering other
properties or liabilities of Tenant, provided that such “blanket” or umbrella
policy or policies otherwise comply with the provisions of this Section 16 and
provided, further, that Tenant shall provide to Landlord a statement of values
which shall be reviewed annually and amended as necessary based on replacement
cost valuations. The original or a certified copy of each such “blanket” or
umbrella policy shall promptly be delivered to Landlord upon request.
 
(f) Tenant shall promptly comply with and conform to (i) all provisions of each
insurance policy required by this Section 16 and (ii) all requirements of the
insurers thereunder applicable to Landlord, Tenant or any of the Leased Premises
or to the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Leased Premises, even if such compliance
necessitates Alterations or results in interference with the use or enjoyment of
any of the Leased Premises.
 
(g) Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in this Section 16 unless (i)
Landlord and Lender are included therein as additional insureds, with loss
payable as provided herein, and (ii) such separate insurance complies with the
other provisions of this Section 16. Tenant shall immediately notify Landlord of
such separate insurance and shall deliver to Landlord certificates of such
insurance and, if requested, the original policies thereof.
 
(h) All policies shall contain full waivers of subrogation against Landlord.
Additionally, the policy limits for all policies required to be maintained by
Tenant hereunder shall not in any way affect or limit Tenant’s indemnification,
defense, release and hold harmless obligations set forth in this Lease.
 
(i) The per occurrence and annual aggregate limits for all insurance required to
be maintained by Tenant hereunder may be increased by Landlord from time to time
to reflect current market conditions (not more frequently than once every five
years) or to meet Lender requirements.
 
(j) Tenant shall provide Landlord with acceptable forms of evidence of the
insurance required by Section 16(a) containing the original signature of the
insurance underwriter or a duly authorized agent or broker prior to the
closing/funding and prior to the termination, cessation or replacement of
coverage thereafter throughout the term of the agreement.
 
(k) Tenant agrees that the insurance maintained by Tenant does not release
Tenant from liability as contained within the terms of this Lease, and that
Landlord is under no obligation or duty to ascertain the existence or adequacy
of insurance. Tenant shall do nothing to interrupt or disallow any insurance
required under the terms of this Lease. All insurance maintained by Tenant shall
be underwritten with insurers or reinsurers, if applicable, acceptable to
Landlord.
 
17. Casualty and Condemnation: Claims.
 
(a) If any Casualty to the Leased Premises occurs, Tenant shall give Landlord
and Lender immediate notice thereof. So long as no Event of Default exists
Tenant is hereby authorized to negotiate all claims under any of the insurance
policies required by Section 16(a) (except public liability insurance claims
payable to a Person other than Tenant, Landlord or Lender) and to execute and
deliver all necessary proofs of loss, receipts, vouchers and releases required
by the insurers, and Landlord shall have the right to join with Tenant therein,
so long as Tenant provides Landlord with copies of all correspondence to and
from the insurance carrier or its representative. Any final adjustment,
settlement or compromise of any such claim shall, however, be subject to the
prior written approval of Landlord, which shall not be unreasonably withheld or
delayed, and Landlord shall have the right to prosecute or contest, or to
require Tenant to prosecute or contest, any such claim, adjustment, settlement
or compromise. If an Event of Default exists, Tenant shall not be entitled to
adjust, collect or compromise any such claim or to participate with Landlord in
any adjustment, collection and compromise of the Net Award payable in connection
with a Casualty. Tenant agrees to sign, upon the request of Landlord, all such
proofs of loss, receipts, vouchers and releases. Each insurer is hereby
authorized and directed to make payment under said policies directly to Landlord
or, if required by the Mortgage, to Lender instead of to Landlord and Tenant
jointly, and Tenant hereby appoints each of Landlord and Lender as Tenant’s
attorneys-in-fact to endorse any draft therefor. The rights of Landlord under
this Section 17(a) shall be extended to Lender if and to the extent that any
Mortgage so provides.
 
(b) Tenant, immediately upon receiving a Condemnation Notice, shall notify
Landlord and Lender thereof. So long as no Event of Default exists, Tenant is
authorized to negotiate the amount of any Net Award and Landlord shall have the
right to join with Tenant herein (so long as Tenant provides Landlord with
copies of all correspondence to and from the condemning authority or its
representative). Any final adjustment, settlement or compromise of any such Net
Award shall, however, be subject to the prior written approval of Landlord,
which shall not be unreasonably withheld or delayed, and Landlord shall have the
right to prosecute or contest, or to require Tenant to prosecute or contest, any
such claim, adjustment, settlement or compromise relating to a Net Award. If an
Event of Default exists, Landlord shall be authorized to collect, settle and
compromise the amount of any Net Award and Tenant shall not be entitled to
participate with Landlord in any Condemnation proceeding or negotiations under
threat thereof or to contest the Condemnation or the amount of the Net Award
therefor. No agreement with any condemnor in settlement or under threat of any
Condemnation shall be made by Tenant without the written consent of Landlord
which shall not be unreasonably withheld, conditioned or delayed. Subject to the
provisions of this Section 17(b), Tenant hereby irrevocably assigns to Landlord
any award or payment to which Tenant is or may be entitled by reason of any
Condemnation, whether the same shall be paid or payable for Tenant’s leasehold
interest hereunder (including bonus value) or otherwise; but nothing in this
Lease shall impair Tenant’s right to any award or payment on account of Tenant’s
Trade Fixtures, equipment or other tangible property which is not part of the
Building Equipment, moving expenses or loss of business, if available, to the
extent that and so long as (i) Tenant shall have the right to make, and does
make, a separate claim therefor against the condemnor and (ii) such claim does
not in any way reduce either the amount of the award otherwise payable to
Landlord for the Condemnation of Landlord’s fee interest in the Leased Premises
or the amount of the award (if any) otherwise payable for the Condemnation of
Tenant’s leasehold interest hereunder. The rights of Landlord under this Section
17(b) shall also be extended to Lender if and to the extent that any Mortgage so
provides.
 
18. Casualty and Condemnation: Restoration. If any Casualty (whether or not
insured against) or Condemnation shall occur, this Lease shall continue,
notwithstanding such event, and there shall be no abatement or reduction of any
Monetary Obligations. Promptly after such Casualty or Condemnation, Tenant, as
required in Sections 12(a) and 13(b), shall commence and diligently continue to
restore the Leased Premises as nearly as possible to their value, condition and
character immediately prior to such event (assuming the Leased Premises to have
been in the condition required by this Lease). So long as no Event of Default
exists, any Net Award up to and including $50,000 shall be paid by Landlord to
Tenant and Tenant shall restore the Leased Premises in accordance with the
requirements of Sections 12(a) and 13(b) of this Lease. Any Net Award in excess
of $50,000 shall be made available by Landlord (or Lender, if required by the
terms of any Mortgage) to Tenant for the restoration of any of the Leased
Premises pursuant to and in accordance with the provisions of Section 19 hereof.
 
19. Restoration Procedures.
 
(a) Landlord (or Lender if required by any Mortgage) shall hold Net Award in
excess of $50,000 in a fund (the “Restoration Fund”) and disburse amounts from
the Restoration Fund only in accordance with the following conditions:
 
(i) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications for the restoration shall have been
approved by Landlord, (B) Landlord and Lender shall be provided with mechanics’
lien insurance (if available) and acceptable performance and payment bonds which
insure satisfactory completion of and payment for the restoration, are in an
amount and form and have a surety acceptable to Landlord, and name Landlord and
Lender as additional dual obligees, and (C) appropriate waivers of mechanics’
and materialmen’s liens shall have been filed;
 
(ii) at the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed against any of the
Leased Premises and remain undischarged;
 
(iii) disbursements shall be made from time to time in an amount not exceeding
the cost of the work completed since the last disbursement, upon receipt of (A)
satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the work
to date in a good and workmanlike manner in accordance with the contracts, plans
and specifications, (B) waivers of liens, (C) contractors’ and subcontractors’
sworn statements as to completed work and the cost thereof for which payment is
requested, (D) a satisfactory bringdown of title insurance and (E) other
evidence of cost and payment so that Landlord can verify that the amounts
disbursed from time to time are represented by work that is completed, in place
and free and clear of mechanics’ and materialmen’s lien claims;
 
(iv) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by the president or a vice president of Tenant, describing the
work for which payment is requested, stating the cost incurred in connection
therewith, stating that Tenant has not previously received payment for such work
and, upon completion of the work, also stating that the work has been fully
completed and complies with the applicable requirements of this Lease;
 
(v) Landlord may retain ten percent (10%) of the restoration fund until the
restoration is fully completed, including all “punch list” items;
 
(vi) if the Restoration Fund is held by Landlord, the Restoration Fund shall not
be commingled with Landlord’s other funds and shall bear interest at a rate
agreed to by Landlord and Tenant; and
 
(vii) such other reasonable conditions as Landlord or Lender may impose.
 
(b) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration work free and clear of all
liens, as determined by Landlord, exceeds the amount of the Net Award available
for such restoration, the amount of such excess shall, upon demand by Landlord,
be paid by Tenant to Landlord to be added to the Restoration Fund. Any sum so
added by Tenant which remains in the Restoration Fund upon completion of
restoration shall be refunded to Tenant. For purposes of determining the source
of funds with respect to the disposition of funds remaining after the completion
of restoration, the Net Award shall be deemed to be disbursed prior to any
amount added by Tenant.
 
(c) If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Section 19(b), such sum shall
be retained by Landlord.
 
          20. Assignment and Subletting; Prohibition against Leasehold
Financing.
 
(a) Without the prior written consent of Landlord, unless guaranteed in writing
by Tenant by a written instrument in form and substance satisfactory to
Landlord, Tenant may not:
 
(i) assign, mortgage or pledge this Lease, voluntarily or involuntarily, whether
by operation of law or otherwise, except to Tenant’s Affiliates; or
 
(ii) sublet any of the Leased Premises at any time to any other Person.
 
Any such purported assignment or sublease in violation of this Section 20(a)
shall be null and void. Whether or not Landlord consents to any proposed
assignment, mortgage, sublease or other transfer, Tenant shall, within ten (10)
days after request in writing by Landlord, reimburse Landlord for all Costs and
expenses incurred by Landlord in connection with its review thereof.
 
(b) If Tenant assigns all its rights and interest under this Lease with
Landlord’s consent, the assignee under such assignment shall expressly assume
all the obligations of Tenant hereunder, actual or contingent, including
obligations of Tenant which may have arisen on or prior to the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Each sublease of any of the Leased Premises shall be subject and
subordinate to the provisions of this Lease. No assignment or sublease shall
affect or reduce any of the obligations of Tenant hereunder, and all such
obligations shall continue in full force and effect as obligations of a
principal and not as obligations of a guarantor, as if no assignment or sublease
had been made. No assignment or sublease shall impose any additional obligations
on Landlord under this Lease.
 
(c) Tenant shall, within ten (10) days after the execution and delivery of any
assignment or sublease consented to by Landlord, deliver a duplicate original
copy thereof to Landlord which, in the event of an assignment, shall be in
recordable form.
 
(d) As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases (the “Subleases”) now in existence or hereinafter
entered into for any or all of the Leased Premises, any and all extensions,
modifications and renewals thereof and all rents, issues and profits therefrom.
Landlord hereby grants to Tenant a license to collect and enjoy all rents and
other sums of money payable under any Sublease of any of the Leased Premises,
provided, however, that Landlord shall have the absolute right at any time
during the continuance of an Event of Default upon notice to Tenant and any
subtenants to revoke said license and to collect such rents and sums of money
and to apply the same to installments of Interim Rent or Minimum Rent next due
and owing. Tenant shall not accept any rents under any Sublease more than thirty
(30) days in advance of the accrual thereof nor do nor permit anything to be
done, the doing of which, nor omit or refrain from doing anything, the omission
of which, will or could be a breach of or default in the terms of any of the
Subleases.
 
          21. Sales by Landlord; Right of First Refusal.
 
(a) Landlord may sell or transfer any of the Initial Premises or the Additional
Premises at any time to any third party (each, a “Third Party Purchaser”);
provided, however, that prior to any such sale or transfer, Landlord shall give
notice to Tenant of the terms offered by the Third Party Purchaser (the “Third
Party Offer”) and offer to sell or transfer such property or properties to
Tenant on the same terms and conditions as are set forth in the Third Party
Offer. Tenant shall then have ten (10) days after receipt of Landlord’s offer to
either accept or reject such offer in writing. If Tenant does not accept or
reject such offer within such period of ten (10) days, then Tenant will be
deemed to have rejected Landlord’s offer, and Landlord shall be free to sell
such property or properties to such Third Party Purchaser or to any other Person
on terms no less favorable to Landlord than those set forth in the Third Party
Offer at any time within one hundred eighty (180) days after Tenant’s rejection
of Landlord’s offer. It is a condition to Tenant’s right of first refusal that
(a) no Event of Default shall have occurred or be continuing as of the date on
which Landlord receives the Third Party Offer which shall trigger such right of
first refusal, and (b) no Event of Default shall have occurred or be continuing
as of the date on which Tenant seeks to exercise a right of first refusal by
accepting Landlord’s offer to sell or transfer such property or properties to
Tenant.
 
(b) In the event of any such transfer to a Third Party Purchaser, Tenant shall
attorn to such Third Party Purchaser as Landlord, provided such Third Party
Purchaser or Landlord has notified Tenant in writing of such transfer. At the
request of Landlord, Tenant will execute such documents confirming the agreement
referred to above and such other agreements as Landlord or the Third Party
Purchaser may reasonably request, provided that such agreements do not increase
the liabilities and obligations of Tenant hereunder. Whenever Landlord transfers
its interest in the Leased Premises (whether to a Third Party Purchaser or an
Affiliate or subsidiary of Landlord), Landlord shall be automatically released
from further performance under this Lease and from all further liabilities and
expenses hereunder, provided the transferee of Landlord’s interest assumes all
liabilities and obligations of Landlord hereunder from the date of such
transfer.
 
22. Events of Default. The occurrence of any one or more of the following (after
expiration of any applicable cure period as provided in Section 22) shall, at
the sole option of Landlord, constitute an “Event of Default” under this Lease:
 
(a) Tenant shall fail to pay any Interim Rent or Minimum Rent as and when the
same becomes due, and such failure continues for five (5) days after Landlord
gives written notice thereof to Tenant, provided that if Tenant is more than
five (5) days late in the payment of Interim Rent or Minimum Rent in any twelve
(12) consecutive months period, only one notice need be given by Landlord during
such twelve (12) consecutive months and any subsequent failure to pay Interim
Rent or Minimum Rent on or before its due date within such twelve (12)
consecutive months shall constitute an Even of Default after five (5) days
without notice;
 
(b) Tenant shall fail to pay any Additional Rent or any other Monetary
Obligation as and when the same becomes due and payable and such failure
continues for more than five (5) days after Landlord gives written notice
thereof to Tenant;
 
(c) a default occurs under Section 20;
 
(d) Tenant shall fail to perform and observe, or there shall occur a violation
or breach of, any other provision hereof, not otherwise specifically mentioned
in this Section 22 as and when such performance or observance is due and such
failure, violation or breach continues for more than thirty (30) days after
Landlord gives written notice thereof to Tenant; provided, however, that if such
failure, violation or breach is not reasonably susceptible to cure within such
period of thirty (30) days, an Event of Default shall not exist as long as
Tenant commences with due diligence and dispatch the curing of such failure,
violation or breach within such period of thirty (30 days and thereafter
prosecutes with diligence and dispatch and completes the curing of such failure,
violation or breach within a reasonable time not to exceed one hundred eighty
(180) days;
 
(e) any representation or warranty made by Tenant herein or in any certificate,
demand or request made pursuant hereto proves to be incorrect, now or hereafter,
in any material respect;
 
(f) a default beyond any applicable cure period or at maturity by Tenant in any
payment of principal or interest on any obligations for borrowed money having an
original principal balance of $10,000,000 or more in the aggregate, or in the
performance of any other provision contained in any instrument under which any
such obligation is created or secured (including the breach of any covenant
thereunder), (x) if such payment is a payment at maturity or a final payment, or
(y) if an effect of such default is to cause, or permit any Person to cause,
such obligation to become due prior to its stated maturity;
 
(g) a default by Tenant beyond any applicable cure period in the payment of rent
under, or in the performance of any other material provision of, any other lease
or leases that have, in the aggregate, rental obligations over the terms thereof
of $500,000 or more if the landlord under any such lease or leases commences to
exercise its remedies thereunder;
 
(h) a final, non-appealable judgment or judgments for the payment of money in
excess of $10,000,000 in the aggregate shall be rendered against Tenant and the
same shall remain undischarged for a period of sixty (60) consecutive days;
 
(i) Tenant shall (A) file, or consent by answer or otherwise to the filing
against Tenant of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, (B)
make a general assignment for the benefit of creditors, (C) consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers for itself or for any substantial part of the Leased Premises, (D) be
unable to pay its debts as they mature or shall admit in writing its inability
to pay its debts when due, or (E) take action for the purpose of any of the
foregoing;
 
(j) a court or governmental authority shall enter an order, judgment or decree
(A) appointing, without the consent of Tenant, a custodian, receiver, trustee or
other officer with similar powers with respect to Tenant or any substantial part
of the Leased Premises, (B) constituting an order for relief or approving a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, or (C)
ordering the dissolution, winding-up or liquidation of Tenant; and such order,
judgment or decree shall remain undischarged or unstayed sixty (60) days after
it is entered;
 
(k) Tenant shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution;
 
(l) the estate or interest of Tenant in any of the Leased Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within sixty (60) days after it is made;
 
(m) Tenant shall fail to convey the Additional Properties to Landlord on or
before January 31, 2007in accordance with the terms of the Purchase Agreement;
 
(n) Tenant shall fail to perform or observe, or there shall occur a violation or
breach of, or a misrepresentation by Tenant under, any provision of any
agreement or any other document between Tenant and Lender, if such failure,
violation, breach or misrepresentation gives rise to a default beyond any
applicable cure period with respect to any Loan;
 
(o) Guarantor shall engage, enter into, or publicly announce a Corporate Control
Event, unless each of the following conditions precedent is satisfied (a
“Permitted Transfer”):
 
(i) the successor to or transferee of Tenant of Guarantor (the “Transferee”) has
a tangible net worth computed in accordance with GAAP consistently applied at
least equal to the tangible net worth of Guarantor immediately prior to such
Corporate Control Event, and satisfies the Corporate Control Criteria;
 
(ii) proof reasonably satisfactory to Landlord of such required net worth and
satisfaction of the Corporate Control Criteria shall have been delivered to
Landlord at least twenty (20) days prior to the effective date of any such
Corporate Control Event;
 
(iii) the Transferee agrees directly with Landlord, by written instrument in
form and substance reasonably satisfactory to Landlord, to be bound by all of
the obligations and liabilities of Tenant under this lease or Guarantor under
the Lease Guaranty, as the case may be;
 
(iv) in no event shall the originally named Tenant or Guarantor (or the entity
into which Tenant or Guarantor is merged or consolidated) be released from its
obligations under the Lease or the Lease Guaranty, as the case may be;
 
(v) any such transfer or transaction is for a legitimate, regular business
purpose of Tenant or Guarantor and the Transferee, other than the direct or
indirect transfer of Tenant’s interest in this Lease;
 
(vi) no Event of Default then exists or will exist immediately after giving
effect to such Corporate Control Event; or
 
(p) a default, event of default or breach of any term or provision by Tenant (or
an Affiliate of Tenant) under any agreement or document between Tenant (or an
Affiliate of Tenant) and Landlord (or an Affiliate of Landlord); and
 
(q) an “Event of Default” as such term is defined in the Lease Guaranty.
 
23. Remedies and Damages Upon Default
 
(a) If an Event of Default shall have occurred and is continuing, Landlord shall
have the right, at its sole option, then or at any time thereafter, to exercise
its remedies and to collect damages from Tenant in accordance with this
Section 23, subject in all events to applicable Law, without demand upon or
notice to Tenant except as otherwise provided in Section 22 and this Section 23.
 
(i) Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice and upon such date, this Lease, the
estate hereby granted and all rights of Tenant hereunder shall expire and
terminate. Upon such termination, Tenant shall immediately surrender and deliver
possession of the Leased Premises to Landlord in accordance with Section 26. If
Tenant does not so surrender and deliver possession of all of the Leased
Premises, Landlord may re-enter and repossess any of the Leased Premises not
surrendered, with legal process, by summary proceedings, ejectment or any other
lawful means or procedure. Upon or at any time after taking possession of any of
the Leased Premises, Landlord may, by peaceable means or legal process, remove
any Persons or property therefrom. Landlord shall be under no liability for or
by reason of any such entry, repossession or removal. Notwithstanding such entry
or repossession, Landlord may collect the damages set forth in Section 23(b).
 
(ii) After repossession of any of the Leased Premises, Landlord shall have the
right to relet any of the Leased Premises to such tenant or tenants, for such
term or terms, for such rent, on such conditions and for such uses as Landlord
in its sole discretion may determine, and collect and receive any rents payable
by reason of such reletting. Landlord may make such Alterations in connection
with such reletting as it may deem advisable in its sole discretion.
Notwithstanding any such reletting, Landlord may collect the damages set forth
in Section 23(b).
 
(iii) Landlord may declare by notice to Tenant the entire Interim Rent or
Minimum Rent (in the amount of Interim Rent or Minimum Rent then in effect) for
the remainder of the then current Term to be immediately due and payable. Tenant
shall immediately pay to Landlord all such Interim Rent or Minimum Rent
discounted to its Present Value, all accrued Rent then due and unpaid, all other
Monetary Obligations which are then due and unpaid and all Monetary Obligations
which arise or become due by reason of such Event of Default (including any
Costs of Landlord). Upon receipt by Landlord of all such accelerated Interim
Rent or Minimum Rent and Monetary Obligations, this Lease shall remain in full
force and effect and Tenant shall have the right to possession of the Leased
Premises from the date of such receipt by Landlord to the end of the Term, and
subject to all the provisions of this Lease, including the obligation to pay all
increases in Interim Rent or Minimum Rent and all Monetary Obligations that
subsequently become due, except that (A) no Interim Rent or Minimum Rent which
has been prepaid hereunder shall be due thereafter during the said Term, (B)
Tenant shall have no option to extend or renew the Term.
 
(b) The following constitute damages to which Landlord shall be entitled if
Landlord exercises its remedies under Section 23(a)(i) or 23(a)(ii):
 
(i) If Landlord exercises its remedy under Section 23(a)(i) but not its remedy
under Section 23(a)(ii) (or attempts to exercise such remedy under Section
23(a)(ii) and is unsuccessful in reletting the Leased Premises) then, upon
written demand from Landlord, Tenant shall pay to Landlord, as liquidated and
agreed final damages for Tenant’s default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), and not as a penalty, an
amount equal to the Present Value of all Interim Rent or Minimum Rent from the
date of such demand to the date on which the Term is scheduled to expire
hereunder in the absence of any earlier termination, re-entry or repossession.
Tenant shall also pay to Landlord all of Landlord’s Costs in connection with the
repossession of the Leased Premises and any attempted reletting thereof,
including all brokerage commissions, legal expenses, reasonable attorneys’ fees,
employees’ expenses, costs of Alterations and expenses and preparation for
reletting.
 
(ii) If Landlord exercises its remedy under Section 23(a)(ii), then Tenant
shall, until the end of what would have been the Term in the absence of the
termination of the Lease, and whether or not any of the Leased Premises shall
have been relet, be liable to Landlord for, and shall pay to Landlord, on the
date on which the same are due and payable under the terms of this Lease all
Monetary Obligations which would be payable under this Lease by Tenant in the
absence of such termination less the net proceeds, if any, of any reletting
pursuant to Section 23(a)(ii), after deducting from such proceeds all of
Landlord’s Costs (including the items listed in the last sentence of Section
23(b)(i) hereof) incurred in connection with such repossessing and reletting;
provided that if Landlord has not relet the Leased Premises, such Costs of
Landlord shall be considered to be Monetary Obligations payable by Tenant.
Landlord shall also be entitled to recover from Tenant as damages for loss of
the bargain, and not as a penalty, an amount equal to the sum of (1) the Present
Value of the excess, if any, of (a) all Interim Rent and Minimum Rent payable
under this Lease from the date of termination, reentry or repossession, as the
case may be, over (b) the greater of (x) amount of the base rent obtained by
Landlord after reletting the Leased Premises, or (y) the Fair Rental Value of
the Leased Premises, plus (2) all of Landlord’s Costs (including the items
listed in the last sentence of Section 23(b)(i) hereof). As used herein the
“Fair Rental Value” of the Leased Premises means an amount equal to the fair
market rental value of the Leased Premises considered as unencumbered by this
Lease and available for the highest and best use that may be made thereof.
Tenant shall be and remain liable for all sums aforesaid, and Landlord may
recover such damages from Tenant and institute and maintain successive actions
or legal proceedings against Tenant for the recovery of such damages. Nothing
herein contained shall be deemed to require Landlord to wait to begin such
action or other legal proceedings until the date when the Term would have
expired by its own terms had there been no such Event of Default.
 
(c) Notwithstanding anything to the contrary herein contained, in lieu of or in
addition to any of the foregoing remedies and damages, Landlord may exercise any
remedies and collect any damages available to it at law or in equity. If
Landlord is unable to obtain full satisfaction pursuant to the exercise of any
remedy, it may pursue any other remedy which it has hereunder or at law or in
equity, it being understood that the remedies set forth herein are not exclusive
and are cumulative in addition to any remedies allowed now or after the date
hereof by applicable law.
 
(d) Landlord shall not be required to mitigate any of its damages hereunder. If
any Law shall validly limit the amount of any damages provided for herein to an
amount which is less than the amount agreed to herein, Landlord shall be
entitled to the maximum amount available under such Law.
 
(e) No termination of this Lease, repossession or reletting of the Leased
Premises, exercise of any remedy or collection of any damages pursuant to this
Section 23 shall relieve Tenant of any Surviving Obligations.
 
(f) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE, AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR THE COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS LEASE AND ANY CLAIMS
OR DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE
VOID OR VOIDABLE). THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE UNDERSIGNED
TO EXECUTE THIS LEASE.
 
(g) Upon the occurrence of any Event of Default, Landlord shall have the right
(but no obligation) to perform any act required of Tenant hereunder and, if
performance of such act requires that Landlord enter the Leased Premises,
Landlord may enter the Leased Premises for such purpose. Any such payment or
performance by Landlord of Tenant’s obligations under this Lease shall be on
Tenant’s account and at Tenant’s sole cost and expense, and as Additional Rent
hereunder.
 
(h) No failure of Landlord (i) to insist at any time upon the strict performance
of any provision of this Lease or (ii) to exercise any option, right, power or
remedy contained in this Lease shall be construed as a waiver, modification or
relinquishment thereof. A receipt by Landlord of any sum in satisfaction of any
Monetary Obligation with knowledge of the breach of any provision hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in a writing
signed by Landlord.
 
(i) Tenant hereby waives and surrenders, for itself and all those claiming under
it, including creditors of all kinds, (i) any right and privilege which it or
any of them may have under any present or future Law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof, and (ii) the benefits of any present or future Law which
exempts property from liability for debt or for distress for rent. Tenant hereby
expressly waives the service of notice of intention to re-enter provided for in
any statute now or hereafter in force, or to institute legal proceedings to that
end, and also waives any and all right of redemption provided for in any statute
now or hereafter in force in case Tenant shall be dispossessed by a judgment or
by warrant of any court or judge. The terms “enter”, “re-enter”, “entry” or
“re-entry”, as used in this Lease, are not restricted to their technical legal
meanings.
 
(j) Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.
 
(k) Tenant shall pay all of Landlord’s legal costs, expenses and reasonable
attorneys’ fees, expert fees and consultant fees in exercising any of Landlord’s
rights and remedies against Tenant, whether set forth herein or at law or
equity.
 
(l) If Landlord elects to terminate this Lease on account of any Event of
Default on the part of Tenant, then Landlord may: (i) terminate any sublease,
license, concession, or other consensual arrangement for possession entered into
by Tenant and affecting any of the Leased Premises; or (ii) choose to succeed to
Tenant’s interest in such arrangement. No payment by a subtenant with respect to
a sublease shall entitle such subtenant to possession of the Leased Premises
after termination of this Lease and Landlord’s election to terminate the
sublease by the subtenant. If Landlord elects to succeed to Tenant’s interest in
such arrangement, then Tenant shall, as of the date of notice given by Landlord
to Tenant of such election, have no further right to, or interest in, any rent
or other consideration receivable under that arrangement.
 
24. Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease shall be in writing and shall be
deemed to have been given and received for all purposes when delivered in person
or by Federal Express or other reliable 24-hour delivery service or five (5)
business days after being deposited in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
other party at its address stated above or when delivery is refused. A copy of
any notice given by Tenant to the originally named Landlord shall simultaneously
be given by Tenant to Reed Smith LLP, 435 Sixth Avenue, Pittsburgh, Pennsylvania
15219, Attn: Chairman Real Estate Department, and to CIT Capital USA Inc., 505
Fifth Avenue, New York, New York 10017, Attn: General Counsel. For the purposes
of this Section, any party may substitute another address stated above (or
substituted by a previous notice) for its address by giving fifteen (15) days’
notice of the new address to the other party, in the manner provided above.
 
25. Estoppel Certificate. At any time upon not less than ten (10) days’ prior
written request by either Landlord or Tenant (the “Requesting Party”) to the
other party (the “Responding Party”), the Responding Party shall deliver to the
Requesting Party a statement in writing, executed by an authorized officer of
the Responding Party, certifying (a) that, except as otherwise specified, this
Lease is unmodified and in full force and effect, (b) the dates to which Interim
Rent, Minimum Rent, Additional Rent and all other Monetary Obligations have been
paid, (c) that, to the knowledge of the signer of such certificate and except as
otherwise specified, no default by either Landlord or Tenant exists hereunder,
(d) such other matters as the Requesting Party may reasonably request, and
(e) if Tenant is the Responding Party that, except as otherwise specified, there
are no proceedings pending or, to the knowledge of the signer, threatened,
against Tenant before or by any court or administrative agency which, if
adversely decided, would materially and adversely affect the financial condition
and operations of Tenant. Any such statements by the Responding Party may be
relied upon by the Requesting Party, any Person whom the Requesting Party
notifies the Responding Party in its request for the Certificate is an intended
recipient or beneficiary of the Certificate, any Lender or their assignees and
by any prospective purchase or mortgagee of any of the Leased Premises. Any
certificate required under this Section 25 and delivered by Tenant shall state
that, in the opinion of each person signing the same, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to the subject matter of such certificate, and shall briefly
state the nature of such examination or investigation. In addition to the rights
of Landlord and Tenant to obtain estoppel certificates, Tenant shall, upon
Lender’s request at any time, and from time to time during the existence of the
Loan, and upon any foreclosure of the Loan or transfer in lieu thereof, deliver
to Lender an estoppel certificate executed by Tenant, which Tenant shall provide
in the same manner and with the same content and effect as estoppel certificates
to be delivered by Tenant to Landlord, except that the estoppel certificate to
Lender shall include such additional information as Lender may reasonably
request.
 
26. Surrender. Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably leave and surrender the Leased Premises to Landlord in the same
condition in which the Leased Premises was at the commencement of this Lease,
except as repaired, rebuilt, restored, altered, replaced or added to as
permitted or required by any provision of this Lease, and except for ordinary
wear and tear. Upon such surrender, Tenant shall (a) remove from the Leased
Premises all personal property, Trade Fixtures and equipment (other than the
Building Equipment) which is owned by Tenant or third parties other than
Landlord and (b) repair any damage caused by such removal. The personal
property, Trade Fixtures and equipment not so removed shall become the property
of Landlord. Landlord may thereafter cause such property to be removed from the
Leased Premises. The cost of removing and disposing of such property and
repairing any damage to any of the Leased Premises caused by such removal shall
be paid by Tenant to Landlord upon demand. Landlord shall not in any manner or
to any extent be obligated to reimburse Tenant for any such property which
becomes the property of Landlord pursuant to this Section 26. If Tenant holds
over in possession after the expiration of the Term, then such holding over
shall not be deemed to extend the Term or renew this Lease, but rather the
tenancy thereafter shall continue as a tenancy at sufferance pursuant to the
terms and conditions herein contained, at one hundred fifty percent (150%) of
the Interim Rent or Minimum Rent in effect on the date of such expiration (plus
the requirement that Tenant pay to Landlord all Additional Rent); and Tenant
shall indemnify, defend, protect (with counsel selected by Landlord) and hold
Landlord and all Indemnitees wholly free and harmless of, from and against any
and all damages, losses, costs, expenses and claims arising therefrom, including
reasonable attorneys’ fees and costs. This Section 26 shall survive expiration,
termination or rejection in bankruptcy of the Lease.
 
27. No Merger of Title. There shall be no merger of the leasehold estate created
by this Lease with the fee estate in any of the Leased Premises by reason of the
fact that the same Person may acquire or hold or own, directly or indirectly,
(a) the leasehold estate created hereby or any part thereof or interest therein
and (b) the fee estate in any of the Leased Premises or any part thereof or
interest therein, unless and until all Persons having any interest in the
interests described in (a) and (b) above which are sought to be merged shall
join in a written instrument effecting such merger and shall duly record the
same.
 
28. Books and Records.
 
(a) Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Leased
Premises, in accordance with GAAP consistently applied, and shall permit
Landlord and Lender by their respective agents, accountants and attorneys, upon
three (3) business days’ prior written notice to Tenant, to visit and inspect
the Leased Premises and examine (and make copies of) the records and books of
account and to discuss the finances and business with the officers of Tenant, at
such reasonable times as may be requested by Landlord; provided, however, that
Landlord shall not make such request more than once during any consecutive
twelve-month period. Upon the request of Lender or Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.
 
(b) Tenant shall deliver to Landlord and to Lender within ninety (90) days of
the close of each fiscal year, annual audited financial statements of Tenant
prepared by a nationally recognized firm of independent certified public
accountants. Tenant shall also furnish to Landlord within forty-five (45) days
after the end of each of the three first calendar quarters in each calendar year
unaudited financial statements and all other quarterly reports of Tenant,
certified by, respectively, Tenant’s chief financial officer. All financial
statements of Tenant shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied by an opinion of
said accountants stating that (A) there are no qualifications as to the scope of
the audit and (B) the audit was performed in accordance with GAAP.
 
(c) All financial statements required under this Section 28 shall be accompanied
by the certification of the president or a vice president of Tenant in the form
attached hereto as Exhibit H, dated within five (5) days of the delivery of such
statement, stating that (A) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Tenant has taken or proposes to take with respect
thereto and (B) except as otherwise specified in such affidavit, that Tenant has
fulfilled all of its obligations under this Lease which are required to be
fulfilled on or prior to the date of such affidavit.
 
29. Non-Recourse as to Landlord. Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Landlord
under this Lease shall be enforced only against the Leased Premises and not
against any other assets, properties or funds of (i) Landlord, (ii) Landlord’s
members, and any entity controlling, controlled by, or in common control of
Landlord or Landlord’s members, any director, officer, general partner,
shareholder, limited partner, beneficiary, employee, consultant, contractor or
agent of Landlord or any general partner of Landlord or any of its general
partners (or any legal representative, heir, estate, successor or assign of any
thereof), (iii) any predecessor or successor limited liability company,
partnership or corporation (or other entity) of Landlord or any of its members,
managers, general partners, shareholders, officers, directors, employees or
agents, either directly or through Landlord or its general partners,
shareholders, officers, directors, employees or agents or any predecessor or
successor partnership or corporation (or other entity), (iv) any Lender, and any
lender to a Person holding an interest in Landlord, (v) any Person affiliated
with any of the foregoing, or any director, officer, employee or agent of any
thereof; or (vi) the heirs, successors, personal representatives and assigns of
any of the foregoing.
 
30. Financing. If Landlord desires to obtain a Loan, Tenant shall, upon request
of Landlord, supply any such Lender with such notices and information as Tenant
is required to give to Landlord hereunder and to extend the rights of Landlord
hereunder to any such Lender and to consent to such financing if such consent is
requested by such Lender. Tenant shall execute a non-disturbance and attornment
agreement, which may require Tenant to confirm that (a) Lender and its assigns
will not be liable for any misrepresentation, act or omission of Landlord, (b)
Lender and its assigns will not be subject to any counterclaim, demand or offset
which Tenant may have against Landlord, (c) Lender and its assigns will not be
bound by any amendment to this Lease not consented to in writing by Landlord,
and (d) Landlord has assigned its interest in the Lease to Lender and no consent
or approval of Landlord pursuant to this Lease shall be effective without
Lender’s consent.
 
31. Subordination. This Lease, any memorandum of this Lease and Tenant’s
interest hereunder shall be subordinate to any Mortgage or other security
instrument presently recorded or hereafter placed upon the Leased Premises by
Landlord, and to any and all advances made or to be made thereunder, to the
interest thereon, and all renewals, replacements and extensions thereof;
provided, however, that such Mortgage or other security instrument (or a
separate contemporaneous or subsequent instrument in recordable form duly
executed by Lender and delivered to Tenant) shall include commercially
reasonable subordination, non-disturbance and attornment provisions (“SNDA
Provisions”), which Tenant will execute and deliver, without cost to Landlord or
Lender. Such SNDA Provisions may provide, among other matters, that if any
foreclosure proceedings are initiated by Lender or a deed in lieu is granted (or
if any ground lease is terminated), Tenant agrees, upon written request of any
such holder or any purchaser at foreclosure sale, to attorn and pay Rent to such
party and to execute and deliver any instruments necessary or appropriate to
evidence or effectuate such attornment, provided such Lender or purchaser at a
foreclosure sale shall agree to accept this Lease and not disturb Tenant’s
occupancy, so long as Tenant does not default and fail to cure within the time
permitted hereunder. The SNDA Provisions shall also include such other
provisions as may be commercially reasonably requested by Lender. However, in
the event of attornment, Lender shall not be: (i) liable for any act or omission
of Landlord, or subject to any offsets or defenses which Tenant might have
against Landlord (prior to such Lender becoming Landlord under such attornment),
or(ii) liable for any security deposit or bound by any prepaid Rent not actually
received by Lender. The SNDA provisions may also include provisions set forth in
the last sentence of Section 30 of this Lease.
 
32. Tax Treatment; Reporting. Landlord and Tenant each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a Lease for Federal income tax purposes. For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Leased Premises and Building Equipment and Tenant as the
lessee of such Leased Premises and Building Equipment including: (1) treating
Landlord as the owner of the property eligible to claim depreciation deductions
under Section 167 or 168 of the Code with respect to the Leased Premises and
Building Equipment, (2) Tenant reporting its Rent payments as rent expense under
Section 162 of the Code, and (3) Landlord reporting the Rent payments as rental
income.
 
33. Miscellaneous.
 
(a) The Section headings in this Lease are used only for convenience in finding
the subject matters and are not part of this Lease or to be used in determining
the intent of the parties or otherwise interpreting this Lease.
 
(b) As used in this Lease, the singular shall include the plural and any gender
shall include all genders as the context requires and the following words and
phrases shall have the following meanings: (i) “including” shall mean “including
without limitation”; (ii) “provisions” shall mean “provisions, terms,
agreements, covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, title retention agreement, pledge, security interest, mortgage
and/or deed of trust”; (iv) “obligation” shall mean “obligation, duty,
agreement, liability, covenant and/or condition”; (v) “any of the Leased
Premises” shall mean “the Leased Premises or any part thereof or interest
therein”; (vi) “any of the Land” shall mean “the Land or any part thereof or
interest therein”; (vii) “any of the Improvements” shall mean “the Improvements
or any part thereof or interest therein”; and (viii) “any of the Building
Equipment” shall mean “the Building Equipment or any part thereof or interest
therein”.
 
(c) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest. Except as
otherwise specifically provided herein, Landlord shall not unreasonably withhold
or delay its consent whenever such consent is required under this Lease, except
that with respect to any assignment of this Lease or subletting of the Leased
Premises not expressly permitted by the terms of this Lease. Time is of the
essence with respect to the performance by Tenant of all of its obligations
under this Lease.
 
(d) Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Leased Premises
or otherwise in the conduct of their respective businesses.
 
(e) This Lease and any documents which may be executed by Tenant on or about the
effective date hereof at Landlord’s request constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Leased
Premises and the transactions provided for herein. Landlord and Tenant are
business entities having substantial experience with the subject matter of this
Lease and have each fully participated in the negotiation and drafting of this
Lease. Accordingly, this Lease shall be construed without regard to the rule
that ambiguities in a document are to be construed against the drafter.
 
(f) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.
 
(g) Subject to the terms and provisions of Section 20 hereof, the covenants of
this Lease shall run with the land and bind Tenant, its successors and assigns
and all present and subsequent encumbrancers and subtenants of any of the Leased
Premises, and shall inure to the benefit of Landlord, its successors and
assigns. If there is more than one Tenant, the obligations of each shall be
joint and several.
 
(h) If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
 
(i) This Lease shall be governed by and construed and enforced in accordance
with the Laws of the State.
 
(j) Except as otherwise expressly stated in this Lease, any consent or approval
required to be obtained from Landlord may be granted by Landlord in its sole
discretion. In any instance in which Landlord agrees not to act unreasonably,
Tenant hereby waives any claim for damages against or liability of Landlord
which is based upon a claim that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval requested by Tenant, and Tenant
agrees that its sole remedy shall be an action for declaratory judgment. If with
respect to any required consent or approval Landlord is required by the express
provisions of this Lease not to unreasonably withhold or delay its consent or
approval, and if it is determined in any such proceeding referred to in the
preceding sentence that Landlord acted unreasonably, the requested consent or
approval shall be deemed to have been granted; however, Landlord shall have no
liability whatsoever to Tenant for its refusal or failure to give such consent
or approval. Tenant’s sole remedy for Landlord’s unreasonably withholding or
delaying, consent or approval shall be as provided in this Section.
 
(k) Landlord and Tenant each represents to the other that no broker has been
involved in this Lease. Landlord and Tenant agree that if any claim for
brokerage commissions are ever made against Landlord or Tenant in connection
with this Lease, all claims shall be handled and paid by the party whose actions
or alleged commitments form the basis of such claim.
 
(l) This Lease may be executed in one or more counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 


 

 
 


--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, this Lease Agreement is executed as of the day and year
first above written.
 



 
LANDLORD:
     
CIT CRE LLC, a Delaware limited liability company
         
By:
       
Title:
 






 
TENANT:
     
LEONARD’S METAL, INC., a Missouri corporation
         
By:
       
Title:
 





 


 


 

[Signature Page to Lease Agreement]
 


--------------------------------------------------------------------------------



 


EXHIBIT A
 


 
INITIAL PREMISES
 


 
Address
 
City
 
State
 
     
3600 Mueller Road
 
St. Charles
 
Missouri
 



 
[attach legal description]
 


 


 


--------------------------------------------------------------------------------





EXHIBIT B
 


 
ADDITIONAL PREMISES
 


 
Address
 
City
 
State
 
     
2629 Esthner Court
 
Wichita
 
Kansas
 
3030 No. Hwy. 94
 
St. Charles
 
Missouri
 



 
[attach legal descriptions]
 


 


 


--------------------------------------------------------------------------------





EXHIBIT C
 


 
BUILDING EQUIPMENT
 
All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Leased Premises (except as hereafter provided), including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger elevators, together with all
additions thereto, substitutions therefor and replacements thereof required or
permitted by this Lease, but excluding the Trade Fixtures.
 


 


 


--------------------------------------------------------------------------------





EXHIBIT D
 


 
MINIMUM RENT ALLOCATION SCHEDULE
 


 
[Attach Minimum Rent Schedule]
 


 


 


--------------------------------------------------------------------------------





EXHIBIT E
 


 
CERTIFICATION RELATED TO THE USA PATRIOT ACT
 


 
The undersigned (“Tenant”) hereby certifies to CIT CRE LLC (“Landlord”) the
following:
 
1.      Tenant maintains a place of business that is located at a fixed address
(other than an electronic address or post office box) known as
__________________________.
 
2.      Tenant has no knowledge that it is not in full compliance with laws
relating to bribery, corruption, fraud, money laundering and the Foreign Corrupt
Practices Act.
 
3. The names and addresses of Tenant’s Owners (defined hereinafter), officers
and directors are accurately reflected on Annex A to this certification. “Owner”
means any individual who owns, controls, or has the power to vote more than 5%
of any class of Tenant’s stock, or otherwise controls or has the power to
control Tenant.
 
4.      None of said owners, officers or directors appears on any of the
following lists maintained by the United States government (“Government Lists”):
 
(a) The two lists maintained by the United States Department of Commerce (Denied
Persons and Entities; the Denied Persons list can be found at
www.bxa.doc.gov/DPL/Default.shtm; the Entity List can be found at
www.bxa.doc.gov/Entities/Default.htm;
 
(b) The list maintained by the United States Department of Treasury (Specially
Designated Nationals and Blocked Persons, which can be found at
www.ustreas.gov/ofac/t11sdn.pdf);
 
(c) Two lists maintained by the United States Department of State (Terrorist
Organizations and Debarred Parties; the State Department List of Terrorists can
be found at www.state.gov/s/ct/rls/fs/2001/6531.htm; the List of Debarred
Parties can be found at www.pmdtc.org/debar059.htm); and
 
(d) Any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the rules and regulations of Office of
Foreign Assets Control, U.S. Department of the Treasury, or by any other
government.
 
5.     Tenant does not transact business on behalf of, or for the direct or
indirect benefit of, any individual or entity named on any Government List.
 


--------------------------------------------------------------------------------



I, _____________________, certify that I have read and understand this
Certification and that the statements made in this certification and the
attached Annexes are true and correct.
 



 
TENANT:
     
LEONARD’S METAL, INC.
         
By:
   
 
Title:
             
Executed on this _____ day of ___________, 20__.










--------------------------------------------------------------------------------



 




EXHIBIT F
 


 
DETERMINATION OF FAIR MARKET RENTAL VALUE OF THE LEASED PREMISES
 


 
Determination of Fair Market Rental Value of the Leased Premises under Section 6
of this Lease shall be made in accordance with the following procedures:
 
(a) Fair Market Rental Value of the Leased Premises shall be determined by the
agreement of two (2) qualified appraisers (each, an “Initial Appraiser”), one of
which shall be selected by Landlord and the other of which shall be selected by
Tenant as set forth in this Exhibit F. Tenant shall identify in writing, as part
of Tenant’s written notice exercising a Renewal Term option, its determination
of the Fair Market Rental Value of the Leased Premises and the Initial Appraiser
who will be selected and retained by Tenant and, in such notice, specifically
identify such Initial Appraiser’s name, address, phone number and professional
qualifications. Within thirty (30) days after receipt of notice of Tenant’s
determination and Initial Appraiser, Landlord shall either accept Tenant’s
evaluation or provide notice of Landlord’s determination of the Fair Market
Rental Value of the Leased Premises and the Initial Appraiser selected and
retained by Landlord, and, in such notice, identify such Initial Appraiser’s
name, address, phone number and professional qualifications. For thirty (30)
days after Tenant’s receipt of such notice from Landlord, the parties shall
endeavor to reach agreement on the Fair Market Rental Value of the Leased
Premises for the applicable Renewal Term. If the parties fail to reach
agreement, then each of Landlord and Tenant shall direct, in writing with a copy
to the other party, its Initial Appraiser to work with the other party’s Initial
Appraiser to endeavor to determine and reach agreement upon the Fair Market
Rental Value of the Leased Premises, and thereafter to deliver in writing to
Landlord and Tenant within thirty (30) days (such 30-day period, the “Valuation
Period”) the agreed-upon Fair Market Rental Value of the Leased Premises (such
notice, the “Valuation Notice”). The costs and expenses of each Initial
Appraiser shall be paid by the party selecting such Initial Appraiser. If Tenant
fails to identify in writing an Initial Appraiser as required by this Exhibit F,
Landlord shall identify and select an Initial Appraiser on behalf of Tenant;
provided, however, that Tenant shall be liable for the costs and expenses of
such Initial Appraiser identified and selected on Tenant’s behalf by Landlord as
if Tenant had identified and selected such Initial Appraiser.
 
(b) If the Initial Appraisers are not able to reach agreement upon the Fair
Market Rental Value of the Leased Premises within the Valuation Period, within
ten (10) days after the end of the Valuation Period, then (i) each Initial
Appraiser shall deliver a written notice to Landlord, Tenant and the other
Initial Appraiser setting forth such Initial Appraiser’s valuation of the Fair
Market Rental Value of the Leased Premises (each, an “Initial Valuation”), and
(ii) the Initial Appraisers shall jointly select a third qualified appraiser
(the “Third Appraiser”). The Initial Appraisers shall, in writing with a copy to
Landlord and Tenant, direct the Third Appraiser to determine a valuation of the
Fair Market Rental Value of the Leased Premises, and to deliver in writing to
Landlord, Tenant and the Initial Appraisers such valuation (the “Third
Valuation”) within twenty (20) days of the date of the written direction
retaining such Third Appraiser. After Landlord, Tenant and the Initial
Appraisers have each received copies of the Initial Valuations and the Third
Valuation, the Fair Market Rental Value of the Leased Premises shall be the
determined as the arithmetic mean of the two valuations that are closest in
value to each other. If the Initial Appraisers are unable to agree upon the
designation of a Third Appraiser within the requisite time period or if the
Third Appraiser selected does not make a valuation of the Fair Market Rental
Value of the Leased Premises within twenty (20) days after being directed to do
so by the Initial Appraisers, then such Third Appraiser or a substitute Third
Appraiser, as applicable, shall, at the request of Landlord or Tenant, be
appointed by the President or Chairman of the American Arbitration Association
in New York, New York. The costs and expenses of the Third Appraiser (and
substitute Third Appraiser and the American Arbitration Association, if
applicable) shall be divided evenly between, and paid for by, Landlord and
Tenant.
 
(c) All appraisers selected or appointed pursuant to this Exhibit F shall be
independent qualified appraisers having not less than ten (10) years’ experience
in the appraisal of properties similar to the Leased Premises. Such appraisers
shall not have any right, power or authority to alter or modify any of the
provisions of this Lease.
 
(d) Notwithstanding the foregoing, if Landlord and Tenant are able to agree upon
a Fair Market Rental Value of the Leased Premises prior to the date on which the
Initial Appraisers deliver their Initial Valuations, Landlord and Tenant shall
execute an agreement setting forth such agreed-upon Fair Market Rental Value of
the Leased Premises, and waiving each party’s right to have the Fair Market
Rental Value of the Leased Premises determined in accordance with the procedures
set forth in subsections (a) and (b) of this Exhibit F.
 


 


 





--------------------------------------------------------------------------------



 


EXHIBIT G
 


 
ENVIRONMENTAL REPORTS
 


 
1. 3600 Mueller Road, St. Charles, Missouri:
 
Phase I Environmental Site Assessment Report (LAC Project No. 06-44054.3)
prepared by LandAmerica Assessment Corporation dated December 26, 2006.
 
Environmental Violations and Hazardous Conditions Disclosed:
 
[none]
 
Remediation Actions to be Undertaken:
 
Develop and implement an asbestos O&M program for the property
 
2. 2629 Esthner Court, Wichita, Kansas:
 
[Environmental Site Assessment Report by LandAmerica Assessment Corporation]
 
Environmental Violations and Hazardous Conditions Disclosed:
 
[to be identified prior to the Additional Closing Date (as defined in the
Purchase Agreement)]
 
Remediation Actions to be Undertaken:
 
[describe actions, if any, to be taken with respect to any Environmental
Violations and Hazardous Conditions identified prior to the Additional Closing
Date]
 
3. 3030 No. Hwy. 94, St. Charles, Missouri:
 
[Environmental Site Assessment Report by LandAmerica Assessment Corporation]
 
Environmental Violations and Hazardous Conditions Disclosed:
 
[to be identified prior to the Additional Closing Date]
 
Remediation Actions to be Undertaken:
 
[describe actions, if any, to be taken with respect to any Environmental
Violations and Hazardous Conditions identified prior to the Additional Closing
Date]
 


 


 





--------------------------------------------------------------------------------



 


EXHIBIT H
 


 
FORM OF CERTIFICATION
 


 
TO: CIT CRE LLC
 
This Compliance Certificate is furnished pursuant to that certain Lease
Agreement dated as of December ____, 2006 (as the same may be amended, restated
or otherwise modified from time to time, the “Lease Agreement”), between CIT CRE
LLC, as landlord, and Leonard’s Metal, Inc., as tenant. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
defined in the Lease Agreement.
 
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
 

1.  
I am the duly elected ______________________ of Tenant.

 

2.  
I have reviewed the terms of the Lease Agreement and I have made, or have caused
to be made under my supervision, a review of the transactions and conditions of
Tenant during the accounting period covered by the attached financial
statements.

 

3.  
The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default as of the date of this Compliance Certificate and except as otherwise
specified in this Certification, Tenant has fulfilled all of its obligations
under this Lease which are required to be fulfilled on or prior to the date of
this Certification.

 

4.  
The attached Financial Statements have been prepared in accordance with GAAP
applied consistently throughout the period and with prior periods (except as
disclosed therein).

 
This Compliance Certificate, together with the schedules hereto, is executed and
delivered this ______ day of _________________, 200__.
 



     
Print Name:
   
Title:
 




